Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Amendment filed on 4/30/2021, in which claims 1, 11, 14, 20, 23, -24, 33-34 are amended, claims 7, 9, 12-13, 15-18, and 22 are canceled, and claims 35-72 are added. Claims 1-2, 4-6, 8, 10, 11, 14, 20-21, 23-24, 26-72 are currently pending.
Response to Arguments
Applicant’s arguments dated 04/30/2021 have been fully considered, but they are not deemed to be persuasive.
As to claims 1, 33, and 34, applicants submit the following arguments:
“"the interface 1800 can be displayed, for example, in response to a recipient user selecting a notification or link that has been received," with reference to FIG. 18. Lieb, [0205]. Accordingly, Lieb requires an intervening user input to display interface 1800. Thus, interface 1800 of Lieb is not displayed in response to receiving the notification, but rather merely subsequent to receiving the notification, which is not the same as: "in response to receiving the collection of media items from the sender, displaying a representation of the received collection of media items in the transcript of the message conversation with the sender," as recited in amended claim 1 (emphasis added).”

The examiner respectfully disagrees. Lieb discloses that the shared album may be displayed in an SMS message or email thread (transcript of a message conversation) of the receiving user in step 708 of Fig 7 as a link or preview images (respectively representation) [See ¶-157-158]. The broadest reasonable interpretation of a “representation of the received collection of media items” includes any display element that represents the media items, including a link or preview image.
Yet, the Office has not (1) made a finding that such a base device exists and (2) the Office has not provided any prior art or other finding that the proposed modification is a known technique applicable to the base device.”

The examiner respectfully disagrees. It would have been obvious to modify the teachings of Lieb, and Probasco to only show button 1520 (affordance), such as shown in Fig 15, only when suggested images are found. Lieb discloses that it is determined whether to provide suggested images [See ¶-168]. Suggested images are also determined based on the received images [See ¶-214]. The application of these methods/determinations to the button 1520 would have been an obvious modification. Further, Lieb would be modified by Lieb’s own teachings; thus the base device would be the same client device 120-126 [See ¶-55]. Additionally, the limitation does not preclude the affordance being shown in response to a negative AND positive determination of determining a “suggested collection of media times is relevant”. Thus the teachings would also be taught without the above modification since the button 1520 is displayed and a determination is made to provide suggested images [See ¶-168, 214].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb's image addition button to incorporate a conditional showing of the button.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of conditionally displaying elements would have predictably resulted in optimizing screen real estate while also indicating to a user when suggested images are found. Additional motivation to do so would be to optimize screen real estate.
Lieb does not provide any disclosure of space savings if add buttons 1520 and 1826 were removed. Therefore, Lieb does not provide a motivation to remove 'add buttons' 1520 and 1826 to optimize screen space.”

The examiner respectfully disagrees. A teaching, suggestion, or motivation for a modification can be found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, examiner relies on what a skilled artisan in the art would have understood, namely, that the known technique of conditionally displaying elements would have predictably resulted in optimizing screen real estate while also indicating to a user when suggested images are found.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Lieb et al (US 20170093780 A1 thereafter "Lieb"), in view of Probasco et al (US 20170063753 A1 thereafter "Probasco").
As to claim 1, Lieb discloses an electronic device, comprising: a display; one or more input devices; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: [Client devices 120-126 (electronic device) may be mobile devices [See ¶-55]. The client devices also include a display 2820, an I/O interface 2806 (input devices), a processor 2802, and memory 2804 which stores instructions [See ¶-239-240]]
displaying a messaging user interface, wherein the messaging user interface includes a transcript of a message conversation that includes a plurality of messages to or from a sender; [Users may communicate via email or SMS [See ¶-42]. A skilled artisan would understand that this is an inherent feature to displaying an SMS message or email thread, such that when receiving either communication, any previously sent or received messages are displayed]
receiving a collection of media items from the sender; [As shown in Fig 7, a user may receive a shared album of images (collection of media items) in step 706 [See ¶-157]]
in response to receiving the collection of media items from the sender, displaying a representation of the received collection of media items in the transcript of the message conversation with the sender, [The shared album may be displayed in an SMS message or email thread (transcript of a message conversation) of the receiving user in 
while displaying the representation of the received collection of media items and … [The shared album is displayed to the user as a link or preview images (respectively representation) [See ¶-157-158]]
… displaying an affordance that corresponds to the suggested collection of media items for sharing with the sender, wherein the affordance that corresponds to the suggested collection of media items was not displayed prior to receiving the collection of media items from the sender; [Fig 15 shows that a button 1520 (affordance) is shown in response to a user viewing the received shared album [See ¶-160, 193]. A skilled artisan would understand that interface 1500 shown in Fig 15 and button 1520 would not be shown prior to receiving the shared album, since the interface 1500 is for viewing the shared album]
receiving, via the one or more input devices, a first input selecting the affordance that corresponds to the suggested collection of media items; [In step 714, the user can provide input to display suggested images (suggested collection of media items) to add to the shared album [See ¶-168]. The input can be to a button 1520 (affordance), such as shown in Fig 15 [See ¶-199]]
in response to receiving the first input, displaying, on the display, the suggested collection of media items, wherein the first input selecting the affordance that corresponds to the suggested collection of media items was received while displaying a 
subsequent to displaying the suggested collection of media items, receiving, via the one or more input devices, a second input representing a request to transmit at least a portion of the suggested collection of media items to the sender; and [The user can select a portion of the suggested images to add to the shared album in step 720, and select a sharing command (second input) [See ¶-170]]
in response to receiving the second input, transmitting a message to the sender as part of the message conversation that provides access to the at least a portion of the suggested collection of media items and [The selected images are shared with the members (sender) of the shared album after selecting the sharing command (second input) [See ¶-171]. The selected images can be sent as a message (transmitting a message) [See ¶-171]]
displaying a representation of the suggested collection of media items in the transcript of the message conversation [The selected images can be displayed as preview images or a link (representation) in the sent message [See ¶-171]].
However, Lieb does not explicitly teach “while displaying the representation of the received collection of media items and in accordance with a determination that a suggested collection of media items is relevant to the received collection of media items, displaying an affordance that corresponds to the suggested collection of media items…” (Emphasis added)
displaying an affordance that corresponds to the suggested collection of media items…” (Emphasis added)
Probasco discloses that a user may select a control 106 (affordance) and display a selection interface 108 for suggested images as shown in figure 1 [See ¶-25]. Figure 1 shows that the control 106 is displayed while a text conversation is displayed (message conversation) [See ¶-24-25].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb’s shared album interface to incorporate the teachings of Probasco’s control placement.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Probasco’s control placement would have predictably resulted in allowing a user to more quickly share images.
Lieb, and Probasco do not explicitly teach “in accordance with a determination that a suggested collection of media items is relevant to the received collection of media items, displaying an affordance that corresponds to the suggested collection of media items…" (Emphasis added.)
It would have been obvious to modify the teachings of Lieb, and Probasco to only show button 1520 (affordance), such as shown in Fig 15, only when suggested images are found. Lieb discloses that it is determined whether to provide suggested images [See ¶-168]. Suggested images are also determined based on the received images [See ¶-214]. The application of these methods/determinations to the button 1520 would 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb's image addition button to incorporate a conditional showing of the button. 
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of conditionally displaying elements would have predictably resulted in optimizing screen real estate while also indicating to a user when suggested images are found. Additional motivation to do so would be to optimize screen real estate.
As to claim 33, Lieb discloses a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display and one or more input devices, the one or more programs including instructions for: [Client devices 120-126 (electronic device) may be mobile devices [See ¶-55]. The client devices also include a display 2820, an I/O interface 2806 (input devices), a processor 2802, and memory 2804 which stores instructions [See ¶-239-240]]

receiving a collection of media items from the sender; [As shown in Fig 7, a user may receive a shared album of images (collection of media items) in step 706 [See ¶-157]]
in response to receiving the collection of media items from the sender, displaying a representation of the received collection of media items in the transcript of the message conversation with the sender; [The shared album may be displayed in an SMS message or email thread (transcript of a message conversation) of the receiving user in step 708 of Fig 7 as a link or preview images (respectively representation) [See ¶-157-158]. The broadest reasonable interpretation of a “representation of the received collection of media items” includes any display element that represents the media items, including a link or preview image]
while displaying the representation of the received collection of media items and … [The shared album is displayed to the user as a link or preview images (respectively representation) [See ¶-157-158]]
… displaying an affordance that corresponds to the suggested collection of media items for sharing with the sender, wherein the affordance that corresponds to the suggested collection of media items was not displayed prior to receiving the collection of 
receiving, via the one or more input devices, a first input selecting the affordance that corresponds to the suggested collection of media items; [In step 714, the user can provide input to display suggested images (suggested collection of media items) to add to the shared album [See ¶-168]. The input can be to a button 1520 (affordance), such as shown in Fig 15 [See ¶-199]]
in response to receiving the first input, displaying, on the display, the suggested collection of media items, wherein the first input selecting the affordance that corresponds to the suggested collection of media items was received while displaying a user interface that does not include the suggested collection of media items; [The suggested images are displayed to the user in step 718 [See ¶-170]. A skilled artisan would understand that Fig 15 shows that when a user selects button 1520, suggested images are not shown]
subsequent to displaying the suggested collection of media items, receiving, via the one or more input devices, a second input representing a request to transmit at least a portion of the suggested collection of media items to the sender; and [The user can select a portion of the suggested images to add to the shared album in step 720, and select a sharing command (second input) [See ¶-170]]

displaying a representation of the suggested collection of media items in the transcript of the message conversation [The selected images can be displayed as preview images or a link (representation) in the sent message [See ¶-171]].
However, Lieb does not explicitly teach “while displaying the representation of the received collection of media items and in accordance with a determination that a suggested collection of media items is relevant to the received collection of media items, displaying an affordance that corresponds to the suggested collection of media items…” (Emphasis added)
On the other hand, Probasco does teach “while displaying the representation of the received collection of media items … displaying an affordance that corresponds to the suggested collection of media items…” (Emphasis added)
Probasco discloses that a user may select a control 106 (affordance) and display a selection interface 108 for suggested images as shown in figure 1 [See ¶-25]. Figure 1 shows that the control 106 is displayed while a text conversation is displayed (message conversation) [See ¶-24-25].

Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Probasco’s control placement would have predictably resulted in allowing a user to more quickly share images.
Lieb, and Probasco do not explicitly teach “in accordance with a determination that a suggested collection of media items is relevant to the received collection of media items, displaying an affordance that corresponds to the suggested collection of media items…" (Emphasis added.)
It would have been obvious to modify the teachings of Lieb, and Probasco to only show button 1520 (affordance), such as shown in Fig 15, only when suggested images are found. Lieb discloses that it is determined whether to provide suggested images [See ¶-168]. Suggested images are also determined based on the received images [See ¶-214]. The application of these methods/determinations to the button 1520 would have been an obvious modification. Further, Lieb would be modified by Lieb’s own teachings; thus the base device would be the same client device 120-126 [See ¶-55]. Additionally, the limitation does not preclude the affordance being shown in response to a negative AND positive determination of determining a “suggested collection of media times is relevant”. Thus the teachings would also be taught without the above modification since the button 1520 is displayed and a determination is made to provide suggested images [See ¶-168, 214].

Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of conditionally displaying elements would have predictably resulted in optimizing screen real estate while also indicating to a user when suggested images are found. Additional motivation to do so would be to optimize screen real estate.
As to claim 34, Lieb discloses a computer-implemented method, comprising: at a device with a display and one or more input devices: [Client devices 120-126 (electronic device) may be mobile devices [See ¶-55]. The client devices also include a display 2820, an I/O interface 2806 (input devices), a processor 2802, and memory 2804 which stores instructions [See ¶-239-240]]
displaying a messaging user interface, wherein the messaging user interface includes a transcript of a message conversation that includes a plurality of messages to or from a sender; [Users may communicate via email or SMS [See ¶-42]. A skilled artisan would understand that this is an inherent feature to displaying an SMS message or email thread, such that when receiving either communication, any previously sent or received messages are displayed]
receiving a collection of media items from the sender; [As shown in Fig 7, a user may receive a shared album of images (collection of media items) in step 706 [See ¶-157]]

while displaying the representation of the received collection of media items and … [The shared album is displayed to the user as a link or preview images (respectively representation) [See ¶-157-158]]
… displaying an affordance that corresponds to the suggested collection of media items for sharing with the sender, wherein the affordance that corresponds to the suggested collection of media items was not displayed prior to receiving the collection of media items from the sender; [Fig 15 shows that a button 1520 (affordance) is shown in response to a user viewing the received shared album [See ¶-160, 193]. A skilled artisan would understand that interface 1500 shown in Fig 15 and button 1520 would not be shown prior to receiving the shared album, since the interface 1500 is for viewing the shared album]
receiving, via the one or more input devices, a first input selecting the affordance that corresponds to the suggested collection of media items; [In step 714, the user can provide input to display suggested images (suggested collection of media items) to add 
in response to receiving the first input, displaying, on the display, the suggested collection of media items, wherein the first input selecting the affordance that corresponds to the suggested collection of media items was received while displaying a user interface that does not include the suggested collection of media items; [The suggested images are displayed to the user in step 718 [See ¶-170]. A skilled artisan would understand that Fig 15 shows that when a user selects button 1520, suggested images are not shown]
subsequent to displaying the suggested collection of media items, receiving, via the one or more input devices, a second input representing a request to transmit at least a portion of the suggested collection of media items to the sender; and [The user can select a portion of the suggested images to add to the shared album in step 720, and select a sharing command (second input) [See ¶-170]]
in response to receiving the second input, transmitting a message to the sender as part of the message conversation that provides access to the at least a portion of the suggested collection of media items and [The selected images are shared with the members (sender) of the shared album after selecting the sharing command (second input) [See ¶-171]. The selected images can be sent as a message (transmitting a message) [See ¶-171]]
displaying a representation of the suggested collection of media items in the transcript of the message conversation [The selected images can be displayed as preview images or a link (representation) in the sent message [See ¶-171]].
in accordance with a determination that a suggested collection of media items is relevant to the received collection of media items, displaying an affordance that corresponds to the suggested collection of media items…” (Emphasis added)
On the other hand, Probasco does teach “while displaying the representation of the received collection of media items … displaying an affordance that corresponds to the suggested collection of media items…” (Emphasis added)
Probasco discloses that a user may select a control 106 (affordance) and display a selection interface 108 for suggested images as shown in figure 1 [See ¶-25]. Figure 1 shows that the control 106 is displayed while a text conversation is displayed (message conversation) [See ¶-24-25].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb’s shared album interface to incorporate the teachings of Probasco’s control placement.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Probasco’s control placement would have predictably resulted in allowing a user to more quickly share images.
Lieb, and Probasco do not explicitly teach “in accordance with a determination that a suggested collection of media items is relevant to the received collection of media items, displaying an affordance that corresponds to the suggested collection of media items…" (Emphasis added.)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb's image addition button to incorporate a conditional showing of the button. 
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of conditionally displaying elements would have predictably resulted in optimizing screen real estate while also indicating to a user when suggested images are found. Additional motivation to do so would be to optimize screen real estate.
Claims 2, 4, 5, 27, 35-37, 48, 54-56, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Lieb et al (US 20170093780 A1 thereafter “Lieb”), in view of Probasco et al (US 20170063753 A1 thereafter “Probasco”), in view of Shin et al (US 20160202889 A1 thereafter "Shin").
As to claim 2, Lieb, and Probasco disclose the electronic device of claim 1, the one or more programs further including instructions for: further in response to receiving the first input, and while displaying at least a portion of the suggested collection of media items, displaying, on the display, an indication … [Lieb, The suggested images are displayed to the user in step 718 [See ¶-170]. Fig 20 shows button 2022 (indication) for sharing the suggested photos [See ¶-215]].
However, Lieb, and Probasco do not teach “an indication of selected media that identifies an initial set of selected media items from the suggested collection that were automatically selected for sharing.” (Emphasis added.)
On the other hand, Shin does teach “an indication of selected media that identifies an initial set of selected media items from the suggested collection that were automatically selected for sharing.” (Emphasis added.)
 Shin discloses as shown in Figures 3C and 4A, that a user may select 10b an icon labeled "113 See all" (indication) [See ¶-169]. In response to the input, thumbnails of the images are transmitted to the receivers [See ¶-168, 171]. A skilled artisan would understand that the "113 see all" icon includes the number of media items (e.g. 113) as the sum of all the found items (initial set of selected media). Alternatively, each application icon (indication) may include a number 305-1 - 305-5 indicating the amount of media (initial set of selected media) that can be shared [See 160-163].

Motivation to do so would be to distinguish to a user the number of media from each category that was found, as taught by Shin [See ¶-160]. Additional motivation would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of displaying the number of media would have predictably resulted in allowing the user to quickly determine how many media items were to be shared, and from which locations (e.g. google, box, local pictures) as well as what types (e.g. video, or picture).
As to claim 4, Lieb, Probasco, and Shin disclose the electronic device of claim 2, wherein the indication of selected media is a first affordance and the second input corresponds to selection of the first affordance, and wherein the first affordance includes an indication of an amount of media items included in the initial set of selected media items [Shin, as shown in figure 3C and 4A, a user may select 10b (second input) an icon labeled "113 See all" (first affordance)  [See ¶-169]. In response to the input, thumbnails of the images are transmitted to the receivers [See ¶-168, 171]. A skilled artisan would understand that the "113 see all" icon includes the number of media items (e.g. 113) as the sum of all the found items (initial set of selected media). Alternatively, each application icon (first affordance) may include a number 305-1 - 305-5 indicating the amount of media (initial set of selected media) that can be shared [See 160-163].].
 As to claim 5, Lieb, Probasco, and Shin disclose the electronic device of claim 2, wherein the initial set of selected media items includes fewer than all media items in 
As to claim 27, Lieb, and Probasco do not disclose "wherein transmitting the message to the sender as part of the message conversation that provides access to the at least a portion of the suggested collection of media items comprises: transmitting, to the sender, the media items in the at least a portion of the suggested collection of media items.”
On the other hand, Shin does teach "wherein transmitting the message to the sender as part of the message conversation that provides access to the at least a portion of the suggested collection of media items comprises: transmitting, to the sender, the media items in the at least a portion of the suggested collection of media items."
Shin discloses as shown in Figures 3C and 4A, that a user may select 10b (second input) an icon labeled "113 See all" (first affordance) [See ¶-169]. In response to the user input, the selected images are transmitted to the recipients (sender) [See ¶-169]. Alternatively, each application icon (first affordance) may include a number 305-1 - 305-5 indicating the amount of media (initial set of selected media) that can be shared [See 160-163].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb’s shared album interface, and Probasco’s control placement to incorporate the teachings of Shin's image transmission.

As to claim 35, Lieb, and Probasco disclose the non-transitory computer-readable storage medium of claim 33, wherein the one or more programs further include instructions for: further in response to receiving the first input, and while displaying at least a portion of the suggested collection of media items, displaying, on the display, an indication … [Lieb, The suggested images are displayed to the user in step 718 [See ¶-170]. Fig 20 shows button 2022 (indication) for sharing the suggested photos [See ¶-215]].
However, Lieb, and Probasco do not teach “an indication of selected media that identifies an initial set of selected media items from the suggested collection that were automatically selected for sharing.” (Emphasis added.)
On the other hand, Shin does teach “an indication of selected media that identifies an initial set of selected media items from the suggested collection that were automatically selected for sharing.” (Emphasis added.)
 Shin discloses as shown in Figures 3C and 4A, that a user may select 10b an icon labeled "113 See all" (indication) [See ¶-169]. In response to the input, thumbnails of the images are transmitted to the receivers [See ¶-168, 171]. A skilled artisan would understand that the "113 see all" icon includes the number of media items (e.g. 113) as the sum of all the found items (initial set of selected media). Alternatively, each application icon (indication) may include a number 305-1 - 305-5 indicating the amount of media (initial set of selected media) that can be shared [See 160-163].

Motivation to do so would be to distinguish to a user the number of media from each category that was found, as taught by Shin [See ¶-160]. Additional motivation would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of displaying the number of media would have predictably resulted in allowing the user to quickly determine how many media items were to be shared, and from which locations (e.g. google, box, local pictures) as well as what types (e.g. video, or picture).
As to claim 36, Lieb, Probasco, and Shin disclose the non-transitory computer-readable storage medium of claim 35, wherein the indication of selected media is a first affordance and the second input corresponds to selection of the first affordance, and wherein the first affordance includes an indication of an amount of media items included in the initial set of selected media items [Shin, as shown in figure 3C and 4A, a user may select 10b (second input) an icon labeled "113 See all" (first affordance)  [See ¶-169]. In response to the input, thumbnails of the images are transmitted to the receivers [See ¶-168, 171]. A skilled artisan would understand that the "113 see all" icon includes the number of media items (e.g. 113) as the sum of all the found items (initial set of selected media). Alternatively, each application icon (first affordance) may include a number 305-1 - 305-5 indicating the amount of media (initial set of selected media) that can be shared [See 160-163].].
As to claim 37, Lieb, Probasco, and Shin disclose the non-transitory computer-readable storage medium of claim 35, wherein the initial set of selected media items includes fewer than all media items in the suggested collection of media items [Shin, as shown in fig 3C, an icon 304-1 includes the count of the number of pictures found in memory [See ¶-160]. A skilled artisan would understand that this number is less than all the items (e.g. 113) indicated by the total 305-6 in fig 3C].
As to claim 48, Lieb, and Probasco do not disclose " wherein transmitting the message to the sender as part of the message conversation that provides access to the at least a portion of the suggested collection of media items comprises: transmitting, to the sender, the media items in the at least a portion of the suggested collection of media items.”
On the other hand, Shin does teach "wherein transmitting the message to the sender as part of the message conversation that provides access to the at least a portion of the suggested collection of media items comprises: transmitting, to the sender, the media items in the at least a portion of the suggested collection of media items."
Shin discloses as shown in Figures 3C and 4A, that a user may select 10b (second input) an icon labeled "113 See all" (first affordance) [See ¶-169]. In response to the user input, the selected images are transmitted to the recipients (sender) [See ¶-169]. Alternatively, each application icon (first affordance) may include a number 305-1 - 305-5 indicating the amount of media (initial set of selected media) that can be shared [See 160-163].

Motivation to do so would be to overcome the drawbacks of the prior art which required a user to select images to transmit individually, as taught by Shin [See ¶-9].
As to claim 54, Lieb, and Probasco disclose the computer-implemented method of claim 34, wherein the computer-implemented method further includes: further in response to receiving the first input, and while displaying at least a portion of the suggested collection of media items, displaying, on the display, an indication … [Lieb, The suggested images are displayed to the user in step 718 [See ¶-170]. Fig 20 shows button 2022 (indication) for sharing the suggested photos [See ¶-215]].
However, Lieb, and Probasco do not teach “an indication of selected media that identifies an initial set of selected media items from the suggested collection that were automatically selected for sharing.” (Emphasis added.)
On the other hand, Shin does teach “an indication of selected media that identifies an initial set of selected media items from the suggested collection that were automatically selected for sharing.” (Emphasis added.)
 Shin discloses as shown in Figures 3C and 4A, that a user may select 10b an icon labeled "113 See all" (indication) [See ¶-169]. In response to the input, thumbnails of the images are transmitted to the receivers [See ¶-168, 171]. A skilled artisan would understand that the "113 see all" icon includes the number of media items (e.g. 113) as the sum of all the found items (initial set of selected media). Alternatively, each 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb’s shared album interface, and Probasco’s control placement to incorporate the teachings of Shin's media count.
Motivation to do so would be to distinguish to a user the number of media from each category that was found, as taught by Shin [See ¶-160]. Additional motivation would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of displaying the number of media would have predictably resulted in allowing the user to quickly determine how many media items were to be shared, and from which locations (e.g. google, box, local pictures) as well as what types (e.g. video, or picture).
As to claim 55, Lieb, Probasco, and Shin disclose the computer-implemented method of claim 54, wherein the indication of selected media is a first affordance and the second input corresponds to selection of the first affordance, and wherein the first affordance includes an indication of an amount of media items included in the initial set of selected media items [Shin, as shown in figure 3C and 4A, a user may select 10b (second input) an icon labeled "113 See all" (first affordance)  [See ¶-169]. In response to the input, thumbnails of the images are transmitted to the receivers [See ¶-168, 171]. A skilled artisan would understand that the "113 see all" icon includes the number of media items (e.g. 113) as the sum of all the found items (initial set of selected media). Alternatively, each application icon (first affordance) may include a number 305-1 - 305-
 As to claim 56, Lieb, Probasco, and Shin disclose the computer-implemented method of claim 54, wherein the initial set of selected media items includes fewer than all media items in the suggested collection of media items [Shin, as shown in fig 3C, an icon 304-1 includes the count of the number of pictures found in memory [See ¶-160]. A skilled artisan would understand that this number is less than all the items (e.g. 113) indicated by the total 305-6 in fig 3C].
As to claim 67, Lieb, and Probasco do not disclose "wherein transmitting the message to the sender as part of the message conversation that provides access to the at least a portion of the suggested collection of media items comprises: transmitting, to the sender, the media items in the at least a portion of the suggested collection of media items.”
On the other hand, Shin does teach "wherein transmitting the message to the sender as part of the message conversation that provides access to the at least a portion of the suggested collection of media items comprises: transmitting, to the sender, the media items in the at least a portion of the suggested collection of media items."
Shin discloses as shown in Figures 3C and 4A, that a user may select 10b (second input) an icon labeled "113 See all" (first affordance) [See ¶-169]. In response to the user input, the selected images are transmitted to the recipients (sender) [See ¶-169]. Alternatively, each application icon (first affordance) may include a number 305-1 - 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb’s shared album interface, and Probasco’s control placement to incorporate the teachings of Shin's image transmission.
Motivation to do so would be to overcome the drawbacks of the prior art which required a user to select images to transmit individually, as taught by Shin [See ¶-9].
Claims 6, 38, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Lieb et al (US 20170093780 A1 thereafter “Lieb”), in view of Probasco et al (US 20170063753 A1 thereafter “Probasco”), in view of Shin et al (US 20160202889 A1 thereafter "Shin"), in view of Welinder et al (US 20150180980 A1 thereafter "Welinder "), in view of Gordon et al (US 10051103 B1 thereafter "Gordon").
As to claim 6, Lieb, Probasco, and Shin disclose the electronic device of claim 2, the one or more programs further including instructions for: receiving, via the one or more input devices, input representing a change to the initial set of selected media items from the suggested collection to form a user-selected set of selected media items from the suggested collection, [Lieb, As shown in Fig 20, the user may select which photos to share from the suggested photos (“change to the initial set of selected media items”) [See ¶-215]. Fig 20 shows photos 2004 and 2006 (user-selected set) as selected by the user [See ¶-215]]
wherein the initial set of selected media items differs from the user-selected set of selected media items with respect to the selection or deselection of at least one media item of a first collection; … [Lieb, A skilled artisan would understand that it is 
…receiving, via the one or more input devices, the second input representing the request to transmit at least a portion of the suggested collection of media items to the sender; and [Lieb, The user can select a portion of the suggested images to add to the shared album in step 720, and select (second input) a sharing command [See ¶-170]. Fig 20 shows button 2022 (indication) for sharing the suggested photos [See ¶-215]]
in response to receiving the second input, transmitting a message to the sender as part of the message conversation that provides access to the user-selected set of selected media items [Lieb, The selected images are shared with the members (sender) of the shared album after selecting the sharing command (second input) [See ¶-171]. The selected images can be sent as a message (transmitting a message) [See ¶-171]].
However, Lieb, Probasco, and Shin do not teach "updating the indication of selected media based on the user-selected set of selected media items; while displaying the indication of selected media that is updated based on the user-selected set of selected media items…"
On the other hand, Welinder does teach "updating the indication of selected media based on the user-selected set of selected media items; while displaying the indication of selected media that is updated based on the user-selected set of selected media items…"
Welinder discloses an interface shown in fig 4 may include a count of items 410 (indication of selected media) that are selected [See ¶-66]. A skilled artisan would understand that a change in the selected items shown in fig 4 using the displayed 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb’s shared album interface, and Probasco’s control placement to incorporate the teachings of Welinder's image sharing count.
Motivation to do so would be because it is combining prior art elements according to known methods to yield predictable results. A skilled artisan would have recognized that the teachings would maintain their respective functions after being combined, and would have expected that displaying the count of selected items would allow the user to quickly determine how many images will be shared.
As to claim 38, Lieb, Probasco, and Shin disclose the non-transitory computer-readable storage medium of claim 35, wherein the one or more programs further include instructions for: receiving, via the one or more input devices, input representing a change to the initial set of selected media items from the suggested collection to form a user-selected set of selected media items from the suggested collection, [Lieb, As shown in Fig 20, the user may select which photos to share from the suggested photos (“change to the initial set of selected media items”) [See ¶-215]. Fig 20 shows photos 2004 and 2006 (user-selected set) as selected by the user [See ¶-215]]
wherein the initial set of selected media items differs from the user-selected set of selected media items with respect to the selection or deselection of at least one media item of a first collection; … [Lieb, A skilled artisan would understand that it is 
… receiving, via the one or more input devices, the second input representing the request to transmit at least a portion of the suggested collection of media items to the sender; and [Lieb, The user can select a portion of the suggested images to add to the shared album in step 720, and select (second input) a sharing command [See ¶-170]. Fig 20 shows button 2022 (indication) for sharing the suggested photos [See ¶-215]]
in response to receiving the second input, transmitting a message to the sender as part of the message conversation that provides access to the user-selected set of selected media items [Lieb, The selected images are shared with the members (sender) of the shared album after selecting the sharing command (second input) [See ¶-171]. The selected images can be sent as a message (transmitting a message) [See ¶-171]].
However, Lieb, Probasco, and Shin do not teach "updating the indication of selected media based on the user-selected set of selected media items; while displaying the indication of selected media that is updated based on the user-selected set of selected media items…"
On the other hand, Welinder does teach "updating the indication of selected media based on the user-selected set of selected media items; while displaying the indication of selected media that is updated based on the user-selected set of selected media items…"
Welinder discloses an interface shown in fig 4 may include a count of items 410 (indication of selected media) that are selected [See ¶-66]. A skilled artisan would understand that a change in the selected items shown in fig 4 using the displayed 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb’s shared album interface, and Probasco’s control placement to incorporate the teachings of Welinder's image sharing count.
Motivation to do so would be because it is combining prior art elements according to known methods to yield predictable results. A skilled artisan would have recognized that the teachings would maintain their respective functions after being combined, and would have expected that displaying the count of selected items would allow the user to quickly determine how many images will be shared.
As to claim 57, Lieb, Probasco, and Shin disclose the computer-implemented method of claim 54, wherein the computer-implemented method further includes: receiving, via the one or more input devices, input representing a change to the initial set of selected media items from the suggested collection to form a user-selected set of selected media items from the suggested collection, [Lieb, As shown in Fig 20, the user may select which photos to share from the suggested photos (“change to the initial set of selected media items”) [See ¶-215]. Fig 20 shows photos 2004 and 2006 (user-selected set) as selected by the user [See ¶-215]]
wherein the initial set of selected media items differs from the user-selected set of selected media items with respect to the selection or deselection of at least one media item of a first collection; … [Lieb, A skilled artisan would understand that it is 
…receiving, via the one or more input devices, the second input representing the request to transmit at least a portion of the suggested collection of media items to the sender; and [Lieb, The user can select a portion of the suggested images to add to the shared album in step 720, and select (second input) a sharing command [See ¶-170]. Fig 20 shows button 2022 (indication) for sharing the suggested photos [See ¶-215]]
in response to receiving the second input, transmitting a message to the sender as part of the message conversation that provides access to the user-selected set of selected media items [Lieb, The selected images are shared with the members (sender) of the shared album after selecting the sharing command (second input) [See ¶-171]. The selected images can be sent as a message (transmitting a message) [See ¶-171]].
However, Lieb, Probasco, and Shin do not teach "updating the indication of selected media based on the user-selected set of selected media items; while displaying the indication of selected media that is updated based on the user-selected set of selected media items…"
On the other hand, Welinder does teach "updating the indication of selected media based on the user-selected set of selected media items; while displaying the indication of selected media that is updated based on the user-selected set of selected media items…"
Welinder discloses an interface shown in fig 4 may include a count of items 410 (indication of selected media) that are selected [See ¶-66]. A skilled artisan would understand that a change in the selected items shown in fig 4 using the displayed 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb’s shared album interface, and Probasco’s control placement to incorporate the teachings of Welinder's image sharing count.
Motivation to do so would be because it is combining prior art elements according to known methods to yield predictable results. A skilled artisan would have recognized that the teachings would maintain their respective functions after being combined, and would have expected that displaying the count of selected items would allow the user to quickly determine how many images will be shared.
Claims 8, 10, 39-40, and 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Lieb et al (US 20170093780 A1 thereafter “Lieb”), in view of Probasco et al (US 20170063753 A1 thereafter “Probasco”), in view of Keszler et al (US 20180034765 A1 thereafter "Keszler "), in view of Jeon et al (US 20130205210 A1).
As to claim 8, Lieb, and Probasco disclose the electronic device of claim 1, the one or more programs further including instructions for: while displaying the suggested collection of media items, and while in a media item selection mode, receiving, via the one or more input devices, a third input associated with a first media item of the suggested collection of media items; [Lieb, After the suggested images are shown, the user may provide touch input (third input) to select images [See ¶-114-115, 179]]

However, Lieb, and Probasco do not teach "in accordance with the toggling causing the first media item to be selected, displaying, on the display, a selection indicator associated with the first media item; and in accordance with the toggling causing the first media item to be unselected, ceasing to display, on the display, the selection indicator associated with the first media item; and in accordance with a determination that the third input associated with the first media item is a second gesture, different than the first gesture: displaying, on the display, the first media item in the one-up view without toggling whether the first media item is selected."
On the other hand, Keszler does teach "in accordance with the toggling causing the first media item to be selected, displaying, on the display, a selection indicator associated with the first media item; and in accordance with the toggling causing the first media item to be unselected, ceasing to display, on the display, the selection indicator associated with the first media item; and in accordance with a determination that the third input associated with the first media item is a second gesture… : displaying, on the display, the first media item in the one-up view without toggling whether the first media item is selected."

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb’s shared album interface, and Probasco’s control placement to incorporate the teachings of Keszler's selection checkbox.
Motivation to do so would be because it is applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of displaying a checkbox for selection would have predictably resulted in allowing the user to quickly determine selected and unselected images. This would also provide for maximum clarity as to the current selection, as taught by Keszler [See ¶-103].
However, Lieb, Probasco, and Keszler do not teach "a second gesture, different than the first gesture". (Emphasis added.)
different than the first gesture". (Emphasis added.)
Jeon discloses that a user could provide a pinch out gesture (second gesture) in order to switch from a thumbnail list view, to a detailed view of an image [See ¶-199]. The detailed view being that of a single image on the screen [See ¶-199].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb’s shared album interface, Probasco’s control placement, and Keszler's selection checkbox to incorporate the teachings of Jeon's pinch out enlarging gesture.
Motivation to do so would be because it is a simple substitution of one known element for another to obtain predictable results. A skilled artisan could have combined the elements as claimed using known methods. A skilled artisan would understand that the substitution of Jeon's pinch out enlarging gesture for Keszler's tap selection enlarging would provide an alternative method to enlarge and image. Using a pinch out gesture to magnify or enlarge an image is well known in the art, and a skilled artisan would have recognized that the functionality of the combination was predictable.
As to claim 10, Lieb, Keszler, and Jeon disclose the electronic device of claim 8, the one or more programs further including instructions for: while displaying the first media item in the one-up view, and while in the media item selection mode: receiving, via the one or more input devices, a fourth input associated with the first media item displayed in the one-up view; and [Keszler, If an image is enlarged as shown in fig 9 (one-up view), then the user must tap the checkbox icon 107 (fourth input) shown in fig 9 in order to select the image [See ¶-144]]

 in accordance with the toggling causing the first media item to be unselected, ceasing to display, on the display, the selection indicator associated with the first media item [Keszler, A skilled artisan would understand that the user could unselect the image by providing another input to the checkbox, as it is well understood that a checkbox can be selected or unselected [See ¶-103]. Alternatively, the user could select the clear all button 102 in order to deselect all the images [See ¶-145, 107]. The unselected checkbox is shown unshaded or without the color (ceasing to display…the selection indicator) [See ¶-107]].
As to claim 39, Lieb, and Probasco disclose the non-transitory computer-readable storage medium of claim 33, wherein the one or more programs further include instructions for: while displaying the suggested collection of media items, and while in a media item selection mode, receiving, via the one or more input devices, a third input associated with a first media item of the suggested collection of media items; [Lieb, After the suggested images are shown, the user may provide touch input (third input) to select images [See ¶-114-115, 179]]
in accordance with a determination that the third input associated with the first media item is a first gesture: toggling whether the first media item is selected without displaying the first media item in a one-up view … [Lieb, the images that were touched 
However, Lieb, and Probasco do not teach "in accordance with the toggling causing the first media item to be selected, displaying, on the display, a selection indicator associated with the first media item; and in accordance with the toggling causing the first media item to be unselected, ceasing to display, on the display, the selection indicator associated with the first media item; and in accordance with a determination that the third input associated with the first media item is a second gesture, different than the first gesture: displaying, on the display, the first media item in the one-up view without toggling whether the first media item is selected."
On the other hand, Keszler does teach "in accordance with the toggling causing the first media item to be selected, displaying, on the display, a selection indicator associated with the first media item; and in accordance with the toggling causing the first media item to be unselected, ceasing to display, on the display, the selection indicator associated with the first media item; and in accordance with a determination that the third input associated with the first media item is a second gesture… : displaying, on the display, the first media item in the one-up view without toggling whether the first media item is selected."
Keszler discloses an interface wherein a user may provide a tap input to select an image [See ¶-103]. A skilled artisan would understand that the user could unselect the image by providing another input to the checkbox, as it is well understood that a checkbox can be selected or unselected [See ¶-103]. Alternatively, the user could select 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb’s shared album interface, and Probasco’s control placement to incorporate the teachings of Keszler's selection checkbox.
Motivation to do so would be because it is applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of displaying a checkbox for selection would have predictably resulted in allowing the user to quickly determine selected and unselected images. This would also provide for maximum clarity as to the current selection, as taught by Keszler [See ¶-103].
However, Lieb, Probasco, and Keszler do not teach "a second gesture, different than the first gesture". (Emphasis added.)
On the other hand, Jeon does teach "a second gesture, different than the first gesture". (Emphasis added.)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb’s shared album interface, Probasco’s control placement, and Keszler's selection checkbox to incorporate the teachings of Jeon's pinch out enlarging gesture.
Motivation to do so would be because it is a simple substitution of one known element for another to obtain predictable results. A skilled artisan could have combined the elements as claimed using known methods. A skilled artisan would understand that the substitution of Jeon's pinch out enlarging gesture for Keszler's tap selection enlarging would provide an alternative method to enlarge and image. Using a pinch out gesture to magnify or enlarge an image is well known in the art, and a skilled artisan would have recognized that the functionality of the combination was predictable.
As to claim 40, Lieb, Keszler, and Jeon disclose the non-transitory computer-readable storage medium of claim 39, wherein the one or more programs further include instructions for: while displaying the first media item in the one-up view, and while in the media item selection mode: receiving, via the one or more input devices, a fourth input associated with the first media item displayed in the one-up view; and [Keszler, If an image is enlarged as shown in fig 9 (one-up view), then the user must tap the checkbox icon 107 (fourth input) shown in fig 9 in order to select the image [See ¶-144]]
in response to receiving the fourth input: toggling whether the first media item is selected; in accordance with the toggling causing the first media item to be selected, 
 in accordance with the toggling causing the first media item to be unselected, ceasing to display, on the display, the selection indicator associated with the first media item [Keszler, A skilled artisan would understand that the user could unselect the image by providing another input to the checkbox, as it is well understood that a checkbox can be selected or unselected [See ¶-103]. Alternatively, the user could select the clear all button 102 in order to deselect all the images [See ¶-145, 107]. The unselected checkbox is shown unshaded or without the color (ceasing to display…the selection indicator) [See ¶-107]].
As to claim 58, Lieb, and Probasco disclose the computer-implemented method of claim 34, wherein the computer-implemented method further includes: while displaying the suggested collection of media items, and while in a media item selection mode, receiving, via the one or more input devices, a third input associated with a first media item of the suggested collection of media items; [Lieb, After the suggested images are shown, the user may provide touch input (third input) to select images [See ¶-114-115, 179]]
in accordance with a determination that the third input associated with the first media item is a first gesture: toggling whether the first media item is selected without displaying the first media item in a one-up view… [Lieb, the images that were touched may be shown as selected (toggling) for sharing [See ¶-179]. A skilled artisan would 
However, Lieb, and Probasco do not teach "in accordance with the toggling causing the first media item to be selected, displaying, on the display, a selection indicator associated with the first media item; and in accordance with the toggling causing the first media item to be unselected, ceasing to display, on the display, the selection indicator associated with the first media item; and in accordance with a determination that the third input associated with the first media item is a second gesture, different than the first gesture: displaying, on the display, the first media item in the one-up view without toggling whether the first media item is selected."
On the other hand, Keszler does teach "in accordance with the toggling causing the first media item to be selected, displaying, on the display, a selection indicator associated with the first media item; and in accordance with the toggling causing the first media item to be unselected, ceasing to display, on the display, the selection indicator associated with the first media item; and in accordance with a determination that the third input associated with the first media item is a second gesture… : displaying, on the display, the first media item in the one-up view without toggling whether the first media item is selected."
Keszler discloses an interface wherein a user may provide a tap input to select an image [See ¶-103]. A skilled artisan would understand that the user could unselect the image by providing another input to the checkbox, as it is well understood that a checkbox can be selected or unselected [See ¶-103]. Alternatively, the user could select the clear all button 102 in order to deselect all the images [See ¶-143, 107]. The 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb’s shared album interface, and Probasco’s control placement to incorporate the teachings of Keszler's selection checkbox.
Motivation to do so would be because it is applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of displaying a checkbox for selection would have predictably resulted in allowing the user to quickly determine selected and unselected images. This would also provide for maximum clarity as to the current selection, as taught by Keszler [See ¶-103].
However, Lieb, Probasco, and Keszler do not teach "a second gesture, different than the first gesture". (Emphasis added.)
On the other hand, Jeon does teach "a second gesture, different than the first gesture". (Emphasis added.)
Jeon discloses that a user could provide a pinch out gesture (second gesture) in order to switch from a thumbnail list view, to a detailed view of an image [See ¶-199]. The detailed view being that of a single image on the screen [See ¶-199].

Motivation to do so would be because it is a simple substitution of one known element for another to obtain predictable results. A skilled artisan could have combined the elements as claimed using known methods. A skilled artisan would understand that the substitution of Jeon's pinch out enlarging gesture for Keszler's tap selection enlarging would provide an alternative method to enlarge and image. Using a pinch out gesture to magnify or enlarge an image is well known in the art, and a skilled artisan would have recognized that the functionality of the combination was predictable.
As to claim 59, Lieb, Keszler, and Jeon disclose the computer-implemented method of claim 58, wherein the computer-implemented method further includes: while displaying the first media item in the one-up view, and while in the media item selection mode: receiving, via the one or more input devices, a fourth input associated with the first media item displayed in the one-up view; and [Keszler, If an image is enlarged as shown in fig 9 (one-up view), then the user must tap the checkbox icon 107 (fourth input) shown in fig 9 in order to select the image [See ¶-144]]
in response to receiving the fourth input: toggling whether the first media item is selected; in accordance with the toggling causing the first media item to be selected, displaying, on the display, a selection indicator associated with the first media item; and [Keszler, when the user taps the checkbox of an image, the image is selected and the box is shaded or colored (selection indicator) [See ¶-144, 103]]
.
Claims 11, 41, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Lieb et al (US 20170093780 A1 thereafter “Lieb”), in view of Probasco et al (US 20170063753 A1 thereafter “Probasco”), in view of Sherrets et al (US 20140181205 A1 thereafter "Sherrets").
As to claim 11, Lieb, and Probasco disclose the electronic device of claim 1, … an identified face associated with the sender, wherein one or more media items in the suggested collection of media items for sharing with the sender are selected based on the identified face associated with the sender being identified in at least a portion of the one or more media items in the suggested collection of media items; and/or [Lieb, Images from the user’s client device that contain the same persons (sender) as the received shared images are determined using facial recognition and given a score indicating a strong sharing suggestion [See ¶-103]. Images that depict the creator (sender) of the shared album are also assigned a high sharing score [See ¶-103]]
an event known to have been attended by the sender, wherein one or more media items in the suggested collection of media items for sharing with the sender are 
However, Lieb, and Probasco do not disclose “wherein the suggested collection of media items is determined to be relevant to the message conversation with the sender…”
On the other hand, Sherrets does teach “wherein the suggested collection of media items is determined to be relevant to the message conversation with the sender…”
Sherrets discloses an interface that one or more photos (received collection of media items) are received by a user in step 202 [See ¶-21]. Photos of the user are analyzed to determine photos of the same location as the received photos [See ¶-25]. The relevant photos are displayed to the user as suggestions of images to be shared [See ¶-28, 35]. The post may be matched to content (media items) based on topics or keywords in the post text (transcript of message conversation) [See ¶-39].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb's shared album interface to incorporate the teachings of Sherret’s text based photo matching.

As to claim 41, Lieb, and Probasco disclose the non-transitory computer-readable storage medium of claim 33, … an identified face associated with the sender, wherein one or more media items in the suggested collection of media items for sharing with the sender are selected based on the identified face associated with the sender being identified in at least a portion of the one or more media items in the suggested collection of media items; and/or [Lieb, Images from the user’s client device that contain the same persons (sender) as the received shared images are determined using facial recognition and given a score indicating a strong sharing suggestion [See ¶-103]. Images that depict the creator (sender) of the shared album are also assigned a high sharing score [See ¶-103]]
an event known to have been attended by the sender, wherein one or more media items in the suggested collection of media items for sharing with the sender are selected based on an indication that the one more media items in the suggested collection are associated with the event known to have been attended by the sender [Lieb, images can be suggested based on determining that received shared images are 
However, Lieb, and Probasco do not disclose “wherein the suggested collection of media items is determined to be relevant to the message conversation with the sender…”
On the other hand, Sherrets does teach “wherein the suggested collection of media items is determined to be relevant to the message conversation with the sender…”
Sherrets discloses an interface that one or more photos (received collection of media items) are received by a user in step 202 [See ¶-21]. Photos of the user are analyzed to determine photos of the same location as the received photos [See ¶-25]. The relevant photos are displayed to the user as suggestions of images to be shared [See ¶-28, 35]. The post may be matched to content (media items) based on topics or keywords in the post text (transcript of message conversation) [See ¶-39].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb's shared album interface to incorporate the teachings of Sherret’s text based photo matching.
Motivation to do so would be to allow a user to conveniently add images, as taught by Sherrets [See ¶-17]. Motivation to do so would be because it would have been "obvious to try" – choosing from a finite number of identified, predictable solutions, with 
As to claim 60, Lieb, and Probasco disclose the computer-implemented method of claim 34, … an identified face associated with the sender, wherein one or more media items in the suggested collection of media items for sharing with the sender are selected based on the identified face associated with the sender being identified in at least a portion of the one or more media items in the suggested collection of media items; and/or [Lieb, Images from the user’s client device that contain the same persons (sender) as the received shared images are determined using facial recognition and given a score indicating a strong sharing suggestion [See ¶-103]. Images that depict the creator (sender) of the shared album are also assigned a high sharing score [See ¶-103]]
an event known to have been attended by the sender, wherein one or more media items in the suggested collection of media items for sharing with the sender are selected based on an indication that the one more media items in the suggested collection are associated with the event known to have been attended by the sender [Lieb, images can be suggested based on determining that received shared images are of a party (event) [See ¶-213]. The suggested image 2004 may be determined to be from the same event using location and time information [See ¶-214]. A skilled artisan would understand that since a first sharing user (sender) provided images from the 
However, Lieb, and Probasco do not disclose “wherein the suggested collection of media items is determined to be relevant to the message conversation with the sender…”
On the other hand, Sherrets does teach “wherein the suggested collection of media items is determined to be relevant to the message conversation with the sender…”
Sherrets discloses an interface that one or more photos (received collection of media items) are received by a user in step 202 [See ¶-21]. Photos of the user are analyzed to determine photos of the same location as the received photos [See ¶-25]. The relevant photos are displayed to the user as suggestions of images to be shared [See ¶-28, 35]. The post may be matched to content (media items) based on topics or keywords in the post text (transcript of message conversation) [See ¶-39].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb's shared album interface to incorporate the teachings of Sherret’s text based photo matching.
Motivation to do so would be to allow a user to conveniently add images, as taught by Sherrets [See ¶-17]. Motivation to do so would be because it would have been "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The prior art Sherrets discloses that related photos may be determined via geographic radius, users of the post, geotags, topics, and keywords. A skilled artisan would have had a reasonable expectation of success in .
Claims 14, 24, 42, 46, 61, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Lieb et al (US 20170093780 A1 thereafter "Lieb"), in view of Probasco et al (US 20170063753 A1 thereafter "Probasco"), in view of Sherrets et al (US 20140181205 A1 thereafter "Sherrets").
As to claim 14, Lieb, and Probasco disclose the electronic device of claim 1, wherein receiving the first input comprises receiving the first input while displaying, on the display, a transcript of the message conversation with the sender … [Probasco, a user may select a control 106 (affordance) and display a selection interface 108 for suggested images as shown in figure 1 [See ¶-25]. Figure 1 shows that the control 106 is displayed while a text conversation is displayed (message conversation) [See ¶-24-25]].
However, Lieb, and Probasco do not disclose “wherein the suggested collection of media items is determined to be relevant to the message conversation with the sender based on an identity of one or more participants in the message conversation, content of the transcript of the message conversation, text of messages included in the transcript of the message conversation, a reference to a time mentioned in the transcript of the message conversation, and/or a geographic location mentioned in the transcript of the message conversation.”
On the other hand, Sherrets does teach “wherein the suggested collection of media items is determined to be relevant to the message conversation with the sender based on an identity of one or more participants in the message conversation, content 
Sherrets discloses an interface that one or more photos (received collection of media items) are received by a user in step 202 [See ¶-21]. Photos of the user are analyzed to determine photos of the same location as the received photos [See ¶-25]. The relevant photos are displayed to the user as suggestions of images to be shared [See ¶-28, 35]. The post may be matched to content (media items) based on a social affinity to the particular user of the post [See ¶-38-39]. The post may be matched to content (media items) based on topics or keywords in the post text (content/ text messages of the transcript) [See ¶-39]. The post may be matched to content (media items) based on a location (geographic location) in the post text (transcript of message conversation) and geotag (geographic location) of the content [See ¶-37-38].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb's shared album interface to incorporate the teachings of Sherret’s user based photo matching.
Motivation to do so would be to allow a user to conveniently add images, as taught by Sherrets [See ¶-17]. 
As to claim 24, Lieb, and Probasco disclose the electronic device of claim 1, wherein receiving the first input comprises receiving the first input while displaying, on the display, a transcript of the message conversation with the sender … [Probasco, a user may select a control 106 (affordance) and display a selection interface 108 for suggested images as shown in figure 1 [See ¶-25]. Figure 1 shows that the control 106 
However, Lieb, and Probasco do not disclose “wherein the transcript of the message conversation with the sender is displayed concurrently with the suggested collection of media items for sharing with the sender.”
On the other hand, Sherrets does teach “wherein the transcript of the message conversation with the sender is displayed concurrently with the suggested collection of media items for sharing with the sender.”
Sherrets discloses an interface that one or more photos (received collection of media items) are received by a user in step 202 [See ¶-21]. Photos of the user are analyzed to determine photos of the same location as the received photos [See ¶-25]. The relevant photos are displayed to the user as suggestions of images to be shared [See ¶-28, 35]. Figure 3 shows that photos 312 (suggested collection of media items) may be suggested to share with friend A, and are displayed together with the friend's post (transcript of message conv.) [See ¶-32, 34].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb's shared album interface to incorporate the teachings of Sherret’s post and image sharing interface.
Motivation to do so would be to allow a user to conveniently add images, as taught by Sherrets [See ¶-17].
As to claim 42, Lieb, and Probasco disclose the non-transitory computer-readable storage medium of claim 33, wherein receiving the first input comprises receiving the first input while displaying, on the display, a transcript of the message 
However, Lieb, and Probasco do not disclose “wherein the suggested collection of media items is determined to be relevant to the message conversation with the sender based on an identity of one or more participants in the message conversation, content of the transcript of the message conversation, text of messages included in the transcript of the message conversation, a reference to a time mentioned in the transcript of the message conversation, and/or a geographic location mentioned in the transcript of the message conversation.”
On the other hand, Sherrets does teach “wherein the suggested collection of media items is determined to be relevant to the message conversation with the sender based on an identity of one or more participants in the message conversation, content of the transcript of the message conversation, text of messages included in the transcript of the message conversation, … and/or a geographic location mentioned in the transcript of the message conversation.”
Sherrets discloses an interface that one or more photos (received collection of media items) are received by a user in step 202 [See ¶-21]. Photos of the user are analyzed to determine photos of the same location as the received photos [See ¶-25]. The relevant photos are displayed to the user as suggestions of images to be shared [See ¶-28, 35]. The post may be matched to content (media items) based on a social affinity to the particular user of the post [See ¶-38-39]. The post may be matched to 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb's shared album interface to incorporate the teachings of Sherret’s user based photo matching.
Motivation to do so would be to allow a user to conveniently add images, as taught by Sherrets [See ¶-17]. 
As to claim 46, Lieb, and Probasco disclose the non-transitory computer-readable storage medium of claim 33, wherein receiving the first input comprises receiving the first input while displaying, on the display, a transcript of the message conversation with the sender… [Probasco, a user may select a control 106 (affordance) and display a selection interface 108 for suggested images as shown in figure 1 [See ¶-25]. Figure 1 shows that the control 106 is displayed while a text conversation is displayed (message conversation) [See ¶-24-25]].
However, Lieb, and Probasco do not disclose “wherein the transcript of the message conversation with the sender is displayed concurrently with the suggested collection of media items for sharing with the sender.”
On the other hand, Sherrets does teach “wherein the transcript of the message conversation with the sender is displayed concurrently with the suggested collection of media items for sharing with the sender.”

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb's shared album interface to incorporate the teachings of Sherret’s post and image sharing interface.
Motivation to do so would be to allow a user to conveniently add images, as taught by Sherrets [See ¶-17].
As to claim 61, Lieb, and Probasco disclose the computer-implemented method of claim 34, wherein receiving the first input comprises receiving the first input while displaying, on the display, a transcript of the message conversation with the sender… [Probasco, a user may select a control 106 (affordance) and display a selection interface 108 for suggested images as shown in figure 1 [See ¶-25]. Figure 1 shows that the control 106 is displayed while a text conversation is displayed (message conversation) [See ¶-24-25]].
However, Lieb, and Probasco do not disclose “wherein the suggested collection of media items is determined to be relevant to the message conversation with the sender based on an identity of one or more participants in the message conversation, content of the transcript of the message conversation, text of messages included in the 
On the other hand, Sherrets does teach “wherein the suggested collection of media items is determined to be relevant to the message conversation with the sender based on an identity of one or more participants in the message conversation, content of the transcript of the message conversation, text of messages included in the transcript of the message conversation, … and/or a geographic location mentioned in the transcript of the message conversation.”
Sherrets discloses an interface that one or more photos (received collection of media items) are received by a user in step 202 [See ¶-21]. Photos of the user are analyzed to determine photos of the same location as the received photos [See ¶-25]. The relevant photos are displayed to the user as suggestions of images to be shared [See ¶-28, 35]. The post may be matched to content (media items) based on a social affinity to the particular user of the post [See ¶-38-39]. The post may be matched to content (media items) based on topics or keywords in the post text (content/ text messages of the transcript) [See ¶-39]. The post may be matched to content (media items) based on a location (geographic location) in the post text (transcript of message conversation) and geotag (geographic location) of the content [See ¶-37-38].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb's shared album interface to incorporate the teachings of Sherret’s user based photo matching.

As to claim 65, Lieb, and Probasco disclose the computer-implemented method of claim 34, wherein receiving the first input comprises receiving the first input while displaying, on the display, a transcript of the message conversation with the sender … [Probasco, a user may select a control 106 (affordance) and display a selection interface 108 for suggested images as shown in figure 1 [See ¶-25]. Figure 1 shows that the control 106 is displayed while a text conversation is displayed (message conversation) [See ¶-24-25]].
However, Lieb, and Probasco do not disclose “wherein the transcript of the message conversation with the sender is displayed concurrently with the suggested collection of media items for sharing with the sender.”
On the other hand, Sherrets does teach “wherein the transcript of the message conversation with the sender is displayed concurrently with the suggested collection of media items for sharing with the sender.”
Sherrets discloses an interface that one or more photos (received collection of media items) are received by a user in step 202 [See ¶-21]. Photos of the user are analyzed to determine photos of the same location as the received photos [See ¶-25]. The relevant photos are displayed to the user as suggestions of images to be shared [See ¶-28, 35]. Figure 3 shows that photos 312 (suggested collection of media items) may be suggested to share with friend A, and are displayed together with the friend's post (transcript of message conv.) [See ¶-32, 34].

Motivation to do so would be to allow a user to conveniently add images, as taught by Sherrets [See ¶-17].
Claims 20-21, 43-44,and  62-63 are rejected under 35 U.S.C. 103 as being unpatentable over Lieb et al (US 20170093780 A1 thereafter "Lieb"), in view of Probasco et al (US 20170063753 A1 thereafter "Probasco"), in view of Kong et al (US 20180039406 A1 thereafter "Kong").
As to claim 20, Lieb, and Probasco disclose the electronic device of claim 1, wherein receiving the first input comprises receiving the first input while displaying, on the display, a transcript of the message conversation with the sender; and [Probasco, a user may select a control 106 (affordance) and display a selection interface 108 for suggested images as shown in figure 1 [See ¶-25]. Figure 1 shows that the control 106 is displayed while a text conversation is displayed (message conversation) [See ¶-24-25]]
 the one or more programs further including instructions for: prior to displaying the affordance that corresponds to the suggested collection of media items, displaying, on the display, the transcript of the message conversation concurrently with a keyboard region…; [Probasco, Fig 1 shows that a text conversation 101(A), 101(B), 102(A), 102(B) (transcript of message conv.) is displayed along with a virtual keyboard 104 [See ¶-23]]

is displayed concurrently with the transcript of the message conversation; and [Probasco, Fig 1 shows the object identifier control 106 (affordance) concurrently with the text conversation [See ¶-23, 25]]
wherein receiving the first input comprises receiving input corresponding to selection of the affordance that corresponds to the suggested collection [Lieb, In step 714, the user can provide input (first input) to display suggested images (suggested collection of media items) to add to the shared album [See ¶-168]. The input can be to a button 1520 (affordance), such as shown in Fig 15 [See ¶-199]].
However, Lieb, and Probasco do not teach "a keyboard region that includes a suggestion region that is populated with input suggestions; while displaying the transcript of the message conversation concurrently with the keyboard region, replacing display of an input suggestion in the keyboard region with the affordance that corresponds to the suggested collection…".
On the other hand, Kong does teach "a keyboard region that includes a suggestion region that is populated with input suggestions; while displaying the transcript of the message conversation concurrently with the keyboard region, replacing display of an input suggestion in the keyboard region with the affordance that corresponds to the suggested collection…".
the affordance that corresponds to the suggested collection” would be taught by the combination.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb’s shared album interface, and Probasco's control placement to incorporate the teachings of Kong's image search suggestion.
Motivation to do so would be to quickly obtain images based on input that the user has already provided, as taught by Kong [See ¶-15]. This may reduce the time and amount of input required, thus simplifying the user experience and reducing power consumption, as taught by Kong [See ¶-15].
As to claim 21, Lieb, Probasco, and Kong disclose the electronic device of claim 20, the one or more programs further including instructions for, prior to displaying the affordance that corresponds to the suggested collection of media items, and [Lieb, In step 714, the user can provide input to display suggested images (suggested collection of media items) to add to the shared album [See ¶-168]. The input can be to a button 1520 (affordance), such as shown in Fig 15 [See ¶-199]]

receiving, via the one or more input devices, input associated with a text entry field displayed concurrently with the transcript of the message conversation; and [Kong, as shown in figures 4C, the "GIF" image search button (affordance) is not shown, and the message conversation (transcript of the message conversation) 416A is shown [See ¶-110]. The user inputs the text "sound" into the edit region 416C (text entry field) [See ¶-110]]
in response to receiving the input associated with the text entry field, displaying, on the display, the affordance that corresponds to the suggested collection concurrently with the transcript of the message conversation [Kong, as shown in figures 4C-D, after a user inputs "sound” and selects (input) a text suggestion in 418B (input associated with the text entry field), the suggestion may become a button to search for relevant images (affordance) [See ¶-110-112, 114]. Figures 4C-D also show the message conversation (transcript of the message conversation) 416A. By modifying Lieb’s button 1520 (affordance) with Probasco, and Kong’s teachings, the limitation “the affordance that corresponds to the suggested collection” would be taught by the combination].
As to claim 43, Lieb, and Probasco disclose the non-transitory computer-readable storage medium of claim 33, wherein receiving the first input comprises receiving the first input while displaying, on the display, a transcript of the message conversation with the sender; and [Probasco, a user may select a control 106 (affordance) and display a selection interface 108 for suggested images as shown in 
 wherein the one or more programs further include instructions for: prior to displaying the affordance that corresponds to the suggested collection of media items, displaying, on the display, the transcript of the message conversation concurrently with a keyboard region…; [Probasco, Fig 1 shows that a text conversation 101(A), 101(B), 102(A), 102(B) (transcript of message conv.) is displayed along with a virtual keyboard 104 [See ¶-23]]
…wherein the affordance that corresponds to the suggested collection [Lieb, In step 714, the user can provide input to display suggested images (suggested collection of media items) to add to the shared album [See ¶-168]. The input can be to a button 1520 (affordance), such as shown in Fig 15 [See ¶-199]]
is displayed concurrently with the transcript of the message conversation; and [Probasco, Fig 1 shows the object identifier control 106 (affordance) concurrently with the text conversation [See ¶-23, 25]]
wherein receiving the first input comprises receiving input corresponding to selection of the affordance that corresponds to the suggested collection [Lieb, In step 714, the user can provide input (first input) to display suggested images (suggested collection of media items) to add to the shared album [See ¶-168]. The input can be to a button 1520 (affordance), such as shown in Fig 15 [See ¶-199]].
However, Lieb, and Probasco do not teach "a keyboard region that includes a suggestion region that is populated with input suggestions; while displaying the transcript of the message conversation concurrently with the keyboard region, replacing 
On the other hand, Kong does teach "a keyboard region that includes a suggestion region that is populated with input suggestions; while displaying the transcript of the message conversation concurrently with the keyboard region, replacing display of an input suggestion in the keyboard region with the affordance that corresponds to the suggested collection…".
Kong discloses as shown in figures 4C-D, that after a user selects a text suggestion (input suggestion) in 418B, the suggestion may become a button to search for relevant images (affordance) [See ¶-110-112, 114]. Figures 4C-D also show keyboard 416B, and the message conversation (transcript of the message conversation) 416A. By modifying Lieb’s button 1520 (affordance) with Probasco, and Kong’s teachings, the limitation “the affordance that corresponds to the suggested collection” would be taught by the combination.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb’s shared album interface, and Probasco's control placement to incorporate the teachings of Kong's image search suggestion.
Motivation to do so would be to quickly obtain images based on input that the user has already provided, as taught by Kong [See ¶-15]. This may reduce the time and amount of input required, thus simplifying the user experience and reducing power consumption, as taught by Kong [See ¶-15].
As to claim 44, Lieb, and Probasco disclose the non-transitory computer-readable storage medium of claim 33 wherein the one or more programs further include instructions for, prior to displaying the affordance that corresponds to the suggested collection of media items, and [Lieb, In step 714, the user can provide input to display suggested images (suggested collection of media items) to add to the shared album [See ¶-168]. The input can be to a button 1520 (affordance), such as shown in Fig 15 [See ¶-199]]
while displaying the transcript of the message conversation with the sender: … [Probasco, Fig 1 shows the object identifier control 106 (affordance) concurrently with the text conversation [See ¶-23, 25]].
However, Lieb, and Probasco do not teach “receiving, via the one or more input devices, input associated with a text entry field displayed concurrently with the transcript of the message conversation; and in response to receiving the input associated with the text entry field, displaying, on the display, the affordance that corresponds to the suggested collection concurrently with the transcript of the message conversation.”
On the other hand, Kong does teach “receiving, via the one or more input devices, input associated with a text entry field displayed concurrently with the transcript of the message conversation; and in response to receiving the input associated with the text entry field, displaying, on the display, the affordance that corresponds to the suggested collection concurrently with the transcript of the message conversation.”
Kong discloses as shown in figures 4C-D, that after a user inputs "sound” and selects (input) a text suggestion in 418B the suggestion may become a button to search for relevant images (affordance) [See ¶-110-112, 114]. Figures 4C-D also show the affordance that corresponds to the suggested collection” would be taught by the combination.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb’s shared album interface, and Probasco's control placement to incorporate the teachings of Kong's image search suggestion.
Motivation to do so would be to quickly obtain images based on input that the user has already provided, as taught by Kong [See ¶-15]. This may reduce the time and amount of input required, thus simplifying the user experience and reducing power consumption, as taught by Kong [See ¶-15].
As to claim 62, Lieb, and Probasco disclose the computer-implemented method of claim 34, wherein receiving the first input comprises receiving the first input while displaying, on the display, a transcript of the message conversation with the sender; and [Probasco, a user may select a control 106 (affordance) and display a selection interface 108 for suggested images as shown in figure 1 [See ¶-25]. Figure 1 shows that the control 106 is displayed while a text conversation is displayed (message conversation) [See ¶-24-25]]
wherein the computer-implemented method further includes: prior to displaying the affordance that corresponds to the suggested collection of media items, displaying, on the display, the transcript of the message conversation concurrently with a keyboard region…; [Probasco, Fig 1 shows that a text conversation 101(A), 101(B), 102(A), 
…wherein the affordance that corresponds to the suggested collection [Lieb, In step 714, the user can provide input to display suggested images (suggested collection of media items) to add to the shared album [See ¶-168]. The input can be to a button 1520 (affordance), such as shown in Fig 15 [See ¶-199]]
is displayed concurrently with the transcript of the message conversation; and [Probasco, Fig 1 shows the object identifier control 106 (affordance) concurrently with the text conversation [See ¶-23, 25]]
wherein receiving the first input comprises receiving input corresponding to selection of the affordance that corresponds to the suggested collection [Lieb, In step 714, the user can provide input (first input) to display suggested images (suggested collection of media items) to add to the shared album [See ¶-168]. The input can be to a button 1520 (affordance), such as shown in Fig 15 [See ¶-199]].
However, Lieb, and Probasco do not teach "a keyboard region that includes a suggestion region that is populated with input suggestions; while displaying the transcript of the message conversation concurrently with the keyboard region, replacing display of an input suggestion in the keyboard region with the affordance that corresponds to the suggested collection…".
On the other hand, Kong does teach "a keyboard region that includes a suggestion region that is populated with input suggestions; while displaying the transcript of the message conversation concurrently with the keyboard region, replacing 
Kong discloses as shown in figures 4C-D, that after a user selects a text suggestion (input suggestion) in 418B, the suggestion may become a button to search for relevant images (affordance) [See ¶-110-112, 114]. Figures 4C-D also show keyboard 416B, and the message conversation (transcript of the message conversation) 416A. By modifying Lieb’s button 1520 (affordance) with Probasco, and Kong’s teachings, the limitation “the affordance that corresponds to the suggested collection” would be taught by the combination.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb’s shared album interface, and Probasco's control placement to incorporate the teachings of Kong's image search suggestion.
Motivation to do so would be to quickly obtain images based on input that the user has already provided, as taught by Kong [See ¶-15]. This may reduce the time and amount of input required, thus simplifying the user experience and reducing power consumption, as taught by Kong [See ¶-15].
As to claim 63, Lieb, Probasco, and Kong disclose the computer-implemented method of claim 62, wherein the computer-implemented method further includes, prior to displaying the affordance that corresponds to the suggested collection of media items, and [Lieb, In step 714, the user can provide input to display suggested images (suggested collection of media items) to add to the shared album [See ¶-168]. The input can be to a button 1520 (affordance), such as shown in Fig 15 [See ¶-199]]

receiving, via the one or more input devices, input associated with a text entry field displayed concurrently with the transcript of the message conversation; and [Kong, as shown in figures 4C, the "GIF" image search button (affordance) is not shown, and the message conversation (transcript of the message conversation) 416A is shown [See ¶-110]. The user inputs the text "sound" into the edit region 416C (text entry field) [See ¶-110]]
in response to receiving the input associated with the text entry field, displaying, on the display, the affordance that corresponds to the suggested collection concurrently with the transcript of the message conversation [Kong, as shown in figures 4C-D, after a user inputs "sound” and selects (input) a text suggestion in 418B (input associated with the text entry field), the suggestion may become a button to search for relevant images (affordance) [See ¶-110-112, 114]. Figures 4C-D also show the message conversation (transcript of the message conversation) 416A. By modifying Lieb’s button 1520 (affordance) with Probasco, and Kong’s teachings, the limitation “the affordance that corresponds to the suggested collection” would be taught by the combination].
Claims 23, 45, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Lieb et al (US 20170093780 A1 thereafter "Lieb"), in view of Probasco et al (US 20170063753 A1 thereafter "Probasco"), in view of Gnedin et al (US 20170344257 A1 thereafter "Gnedin"), in view of Shin et al (US 20160202889 A1 thereafter "Shin").
As to claim 23, Lieb, and Probasco disclose the electronic device of claim 1, wherein receiving the first input comprises receiving the first input while displaying, on the display, a transcript of the message conversation with the sender … [Probasco, a user may select a control 106 (affordance) and display a selection interface 108 for suggested images as shown in figure 1 [See ¶-25]. Figure 1 shows that the control 106 is displayed while a text conversation is displayed (message conversation) [See ¶-24-25]].
However, Lieb, and Probasco do not disclose "prior to receiving the first input, and while displaying the transcript of the message conversation with the sender, displaying a plurality of affordances including an affordance associated with a first application and an affordance associated with a second application, different than the first application; receiving, via the one or more input devices, input corresponding to selection of the affordance associated with the first application; in response to receiving the input corresponding to selection of the affordance associated with the first application, and while continuing to display the transcript of the message conversation with the sender, displaying, on the display, an interface associated with the first application; while displaying the interface associated with the first application, displaying, on the display, the suggested collection of media items for sharing with the sender."
On the other hand, Gnedin does teach "prior to receiving the first input, displaying a plurality of affordances including an affordance associated with a first application and an affordance associated with a second application, different than the first application; receiving, via the one or more input devices, input corresponding to 
Gnedin shows in fig 3, that a plurality of application icons 225A-225K (affordances) are displayed along with a text message conversation [See ¶-97]. The icons are associated with applications such as a photo sharing application 225G (e.g. "Instagram") or a file sharing application 225J (e.g. "Dropbox") (first and second applications) [See ¶-97]. When a user selects one of the icons 225G (first app.), an interface for the application replaces the keyboard, as shown in figure 4 [See ¶-52, 47, 97]. Additionally, as shown in fig 4, the message conversation is still displayed.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb’s shared album interface, and Probasco's control placement to incorporate the teachings of Gnedin's keyboard application access.
Motivation to do so would be because it is combining prior art elements according to known methods to yield predictable results. A skilled artisan would have recognized that the teachings would maintain their respective functions after being combined, and would have expected that replacing the keyboard space with the selected application interface would allow the user to more quickly share content, as suggested by Gnedin [See ¶-97] and select the application from which to share from.

On the other hand, Shin does teach "…while displaying the interface associated with the first application, displaying, on the display, the suggested collection of media items for sharing with the sender."
Shin discloses as shown in figures 19A, a plurality of icons (affordances) are displayed along with the conversation. When a user selects the icon "See all" 304-6, a plurality of thumbnails are displayed, as shown in fig 19B [See ¶-250]. The plurality of icons may be displayed as part of a gallery application's interface [See ¶-292]. The displayed images are suggested for sharing and can be selected for sharing [See ¶-251, 160-162].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb’s shared album interface, Probasco’s control placement, and Gnedin's keyboard application access to incorporate the teachings of Shin's gallery display.
Motivation to do so would be to allow a user to individually select images for transmitting, as taught by Shin [See ¶-249]. Additional motivation would be to provide the user with an indication of where the images are stored, as taught by Shin [See ¶-250].
As to claim 45, Lieb, and Probasco disclose the non-transitory computer-readable storage medium of claim 33, wherein receiving the first input comprises receiving the first input while displaying, on the display, a transcript of the message 
However, Lieb, and Probasco do not disclose " wherein the one or more programs further include instructions for: prior to receiving the first input, and while displaying the transcript of the message conversation with the sender, displaying a plurality of affordances including an affordance associated with a first application and an affordance associated with a second application, different than the first application; receiving, via the one or more input devices, input corresponding to selection of the affordance associated with the first application; in response to receiving the input corresponding to selection of the affordance associated with the first application, and while continuing to display the transcript of the message conversation with the sender, displaying, on the display, an interface associated with the first application; while displaying the interface associated with the first application, displaying, on the display, the suggested collection of media items for sharing with the sender."
On the other hand, Gnedin does teach "wherein the one or more programs further include instructions for: prior to receiving the first input, displaying a plurality of affordances including an affordance associated with a first application and an affordance associated with a second application, different than the first application; receiving, via the one or more input devices, input corresponding to selection of the affordance associated with the first application; in response to receiving the input corresponding to selection of the affordance associated with the first application, and 
Gnedin shows in fig 3, that a plurality of application icons 225A-225K (affordances) are displayed along with a text message conversation [See ¶-97]. The icons are associated with applications such as a photo sharing application 225G (e.g. "Instagram") or a file sharing application 225J (e.g. "Dropbox") (first and second applications) [See ¶-97]. When a user selects one of the icons 225G (first app.), an interface for the application replaces the keyboard, as shown in figure 4 [See ¶-52, 47, 97]. Additionally, as shown in fig 4, the message conversation is still displayed.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb’s shared album interface, and Probasco's control placement to incorporate the teachings of Gnedin's keyboard application access.
Motivation to do so would be because it is combining prior art elements according to known methods to yield predictable results. A skilled artisan would have recognized that the teachings would maintain their respective functions after being combined, and would have expected that replacing the keyboard space with the selected application interface would allow the user to more quickly share content, as suggested by Gnedin [See ¶-97] and select the application from which to share from.
However, Lieb, Probasco, and Gnedin do not teach "…while displaying the interface associated with the first application, displaying, on the display, the suggested collection of media items for sharing with the sender."

Shin discloses as shown in figures 19A, a plurality of icons (affordances) are displayed along with the conversation. When a user selects the icon "See all" 304-6, a plurality of thumbnails are displayed, as shown in fig 19B [See ¶-250]. The plurality of icons may be displayed as part of a gallery application's interface [See ¶-292]. The displayed images are suggested for sharing and can be selected for sharing [See ¶-251, 160-162].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb’s shared album interface, Probasco’s control placement, and Gnedin's keyboard application access to incorporate the teachings of Shin's gallery display.
Motivation to do so would be to allow a user to individually select images for transmitting, as taught by Shin [See ¶-249]. Additional motivation would be to provide the user with an indication of where the images are stored, as taught by Shin [See ¶-250].
As to claim 64, Lieb, and Probasco disclose the computer-implemented method of claim 34, wherein receiving the first input comprises receiving the first input while displaying, on the display, a transcript of the message conversation with the sender… [Probasco, a user may select a control 106 (affordance) and display a selection interface 108 for suggested images as shown in figure 1 [See ¶-25]. Figure 1 shows that 
However, Lieb, and Probasco do not disclose "wherein the computer-implemented method further includes: prior to receiving the first input, and while displaying the transcript of the message conversation with the sender, displaying a plurality of affordances including an affordance associated with a first application and an affordance associated with a second application, different than the first application; receiving, via the one or more input devices, input corresponding to selection of the affordance associated with the first application; in response to receiving the input corresponding to selection of the affordance associated with the first application, and while continuing to display the transcript of the message conversation with the sender, displaying, on the display, an interface associated with the first application; while displaying the interface associated with the first application, displaying, on the display, the suggested collection of media items for sharing with the sender."
On the other hand, Gnedin does teach "wherein the computer-implemented method further includes: prior to receiving the first input, displaying a plurality of affordances including an affordance associated with a first application and an affordance associated with a second application, different than the first application; receiving, via the one or more input devices, input corresponding to selection of the affordance associated with the first application; in response to receiving the input corresponding to selection of the affordance associated with the first application, and while continuing to display the transcript of the message conversation with the sender, displaying, on the display, an interface associated with the first application…".

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb’s shared album interface, and Probasco's control placement to incorporate the teachings of Gnedin's keyboard application access.
Motivation to do so would be because it is combining prior art elements according to known methods to yield predictable results. A skilled artisan would have recognized that the teachings would maintain their respective functions after being combined, and would have expected that replacing the keyboard space with the selected application interface would allow the user to more quickly share content, as suggested by Gnedin [See ¶-97] and select the application from which to share from.
However, Lieb, Probasco, and Gnedin do not teach "…while displaying the interface associated with the first application, displaying, on the display, the suggested collection of media items for sharing with the sender."
On the other hand, Shin does teach "…while displaying the interface associated with the first application, displaying, on the display, the suggested collection of media items for sharing with the sender."

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb’s shared album interface, Probasco’s control placement, and Gnedin's keyboard application access to incorporate the teachings of Shin's gallery display.
Motivation to do so would be to allow a user to individually select images for transmitting, as taught by Shin [See ¶-249]. Additional motivation would be to provide the user with an indication of where the images are stored, as taught by Shin [See ¶-250].
Claims 26, 47, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Lieb et al (US 20170093780 A1 thereafter “Lieb”), in view of Probasco et al (US 20170063753 A1 thereafter “Probasco”), in view of Welinder et al (US 20150180980 A1 thereafter "Welinder ").
As to claim 26, Lieb, and Probasco do not disclose "in accordance with a determination that the sender is eligible to receive messages through a predetermined cloud-based service, providing access to the at least a portion of the suggested collection of media items through the predetermined cloud-based service, wherein the access provided through the predetermined cloud service restricts access by users 
On the other hand, Welinder does teach "in accordance with a determination that the sender is eligible to receive messages through a predetermined cloud-based service, providing access to the at least a portion of the suggested collection of media items through the predetermined cloud-based service, wherein the access provided through the predetermined cloud service restricts access by users other than the sender…"
Welinder discloses that when sharing images an interface shown in fig 6 may be shown after selecting images to share [See ¶-68]. The interface may include icons for contacts that have a profile (eligible to receive messages) [See ¶-68]. When contact icons are selected for sharing within a "room", the content is shared with the users [See ¶-70]. However, only members of the "room" may access the content [See ¶-32], and therefore has restricted access. Additionally, members of the "room" may only be registered users of the content management system (predetermined cloud-based service), which uses cloud storage [See ¶-6, 102].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb’s shared album interface, and Probasco’s control placement to incorporate the teachings of Welinder's contact sharing interface.

However, Welinder does not explicitly teach "…in accordance with a determination that the sender is not eligible to receive messages through the predetermined cloud-based service, providing access to the at least a portion of the suggested collection of media items by sending a link to the sender, wherein the access provided by sending a link does not restrict access by users other than the sender."
Welinder does disclose that a user can share content with a user that is not part of the content management system (cloud-based service) by automatically importing their contact information [See ¶-47]. A user may be notified of the shared content via email or SMS with a link to access the shared content [See ¶-48]. The URL may be created to share the selected content publicly, and without the need for authentication (does not restrict access) with the content management system [See ¶-113]. A skilled artisan would understand that if the user was not a member of the content management system, the contact information of the user could be used to send a notification with a link to the content.
Motivation to do so would be to offer the contact to join the content management system, as taught by Welinder [See ¶-47]. Additional motivation would be because it is 
As to claim 47, Lieb, and Probasco do not disclose "in accordance with a determination that the sender is eligible to receive messages through a predetermined cloud-based service, providing access to the at least a portion of the suggested collection of media items through the predetermined cloud-based service, wherein the access provided through the predetermined cloud service restricts access by users other than the sender; and in accordance with a determination that the sender is not eligible to receive messages through the predetermined cloud-based service, providing access to the at least a portion of the suggested collection of media items by sending a link to the sender, wherein the access provided by sending a link does not restrict access by users other than the sender."
On the other hand, Welinder does teach "in accordance with a determination that the sender is eligible to receive messages through a predetermined cloud-based service, providing access to the at least a portion of the suggested collection of media items through the predetermined cloud-based service, wherein the access provided through the predetermined cloud service restricts access by users other than the sender…"
Welinder discloses that when sharing images an interface shown in fig 6 may be shown after selecting images to share [See ¶-68]. The interface may include icons for contacts that have a profile (eligible to receive messages) [See ¶-68]. When contact 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb’s shared album interface, and Probasco’s control placement to incorporate the teachings of Welinder's contact sharing interface.
Motivation to do so would be to allow users to continue the conversation, as taught by Welinder [See ¶-32]. Additional motivation would be because it is combining prior art elements according to known methods to yield predictable results. A skilled artisan would have recognized that the teachings would maintain their respective functions after being combined, and would have expected that sharing content in a "room" with a plurality of contacts would allow members to return to the conversation in the future, as taught by Welinder [See ¶-32].
However, Welinder does not explicitly teach "…in accordance with a determination that the sender is not eligible to receive messages through the predetermined cloud-based service, providing access to the at least a portion of the suggested collection of media items by sending a link to the sender, wherein the access provided by sending a link does not restrict access by users other than the sender."
Welinder does disclose that a user can share content with a user that is not part of the content management system (cloud-based service) by automatically importing 
Motivation to do so would be to offer the contact to join the content management system, as taught by Welinder [See ¶-47]. Additional motivation would be because it is applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of sending a link to content would have predictably resulted in allowing the user to share the content with non-registered users more easily.
As to claim 66, Lieb, and Probasco do not disclose "in accordance with a determination that the sender is eligible to receive messages through a predetermined cloud-based service, providing access to the at least a portion of the suggested collection of media items through the predetermined cloud-based service, wherein the access provided through the predetermined cloud service restricts access by users other than the sender; and in accordance with a determination that the sender is not eligible to receive messages through the predetermined cloud-based service, providing access to the at least a portion of the suggested collection of media items by sending a link to the sender, wherein the access provided by sending a link does not restrict access by users other than the sender."

Welinder discloses that when sharing images an interface shown in fig 6 may be shown after selecting images to share [See ¶-68]. The interface may include icons for contacts that have a profile (eligible to receive messages) [See ¶-68]. When contact icons are selected for sharing within a "room", the content is shared with the users [See ¶-70]. However, only members of the "room" may access the content [See ¶-32], and therefore has restricted access. Additionally, members of the "room" may only be registered users of the content management system (predetermined cloud-based service), which uses cloud storage [See ¶-6, 102].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb’s shared album interface, and Probasco’s control placement to incorporate the teachings of Welinder's contact sharing interface.
Motivation to do so would be to allow users to continue the conversation, as taught by Welinder [See ¶-32]. Additional motivation would be because it is combining prior art elements according to known methods to yield predictable results. A skilled artisan would have recognized that the teachings would maintain their respective functions after being combined, and would have expected that sharing content in a 
However, Welinder does not explicitly teach "…in accordance with a determination that the sender is not eligible to receive messages through the predetermined cloud-based service, providing access to the at least a portion of the suggested collection of media items by sending a link to the sender, wherein the access provided by sending a link does not restrict access by users other than the sender."
Welinder does disclose that a user can share content with a user that is not part of the content management system (cloud-based service) by automatically importing their contact information [See ¶-47]. A user may be notified of the shared content via email or SMS with a link to access the shared content [See ¶-48]. The URL may be created to share the selected content publicly, and without the need for authentication (does not restrict access) with the content management system [See ¶-113]. A skilled artisan would understand that if the user was not a member of the content management system, the contact information of the user could be used to send a notification with a link to the content.
Motivation to do so would be to offer the contact to join the content management system, as taught by Welinder [See ¶-47]. Additional motivation would be because it is applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of sending a link to content would have predictably resulted in allowing the user to share the content with non-registered users more easily.
Claims 28, 49, and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Lieb et al (US 20170093780 A1 thereafter “Lieb”), in view of Probasco et al (US 20170063753 A1 thereafter “Probasco”), in view of Kaplan et al (US 20100299601 A1 thereafter "Kaplan").
As to claim 28, Lieb, and Probasco do not disclose "subsequent to transmitting the message to the sender as part of the message conversation that provides access to the at least a portion of the suggested collection of media items: receiving, via the one or more input devices, input representing revocation of the sender's access to the at least a portion of the suggested collection of media items; and in response to receiving the input representing revocation of the sender's access, transmitting data that causes termination of the access to the at least a portion of the suggested collection of media items that was provided in the message to the sender."
On the other hand, Kaplan does teach "subsequent to transmitting the message to the sender as part of the message conversation that provides access to the at least a portion of the suggested collection of media items: receiving, via the one or more input devices, input representing revocation of the sender's access to the at least a portion of the suggested collection of media items; and in response to receiving the input representing revocation of the sender's access, transmitting data that causes termination of the access to the at least a portion of the suggested collection of media items that was provided in the message to the sender."
Kaplan discloses wherein a user can share media items with other users via email or text message [See ¶-67]. The user may later delete a media item from the shared channel (input representing revocation…etc) [See ¶-107]. In response to the 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb’s shared album interface, and Probasco’s control placement to incorporate the teachings of Kaplan's access termination.
Motivation to do so would be to allow the original sender to maintain control of the media items' visibility and access, as taught by Kaplan [See ¶-111].
As to claim 49, Lieb, and Probasco do not disclose "subsequent to transmitting the message to the sender as part of the message conversation that provides access to the at least a portion of the suggested collection of media items: receiving, via the one or more input devices, input representing revocation of the sender's access to the at least a portion of the suggested collection of media items; and in response to receiving the input representing revocation of the sender's access, transmitting data that causes termination of the access to the at least a portion of the suggested collection of media items that was provided in the message to the sender."
On the other hand, Kaplan does teach "subsequent to transmitting the message to the sender as part of the message conversation that provides access to the at least a portion of the suggested collection of media items: receiving, via the one or more input devices, input representing revocation of the sender's access to the at least a portion of the suggested collection of media items; and in response to receiving the input representing revocation of the sender's access, transmitting data that causes 
Kaplan discloses wherein a user can share media items with other users via email or text message [See ¶-67]. The user may later delete a media item from the shared channel (input representing revocation…etc) [See ¶-107]. In response to the deletion, a server is notified that the recipients (sender) are no longer permitted to access the deleted media item (transmitting data that causes termination) [See ¶-108].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb’s shared album interface, and Probasco’s control placement to incorporate the teachings of Kaplan's access termination.
Motivation to do so would be to allow the original sender to maintain control of the media items' visibility and access, as taught by Kaplan [See ¶-111].
As to claim 68, Lieb, and Probasco do not disclose "subsequent to transmitting the message to the sender as part of the message conversation that provides access to the at least a portion of the suggested collection of media items: receiving, via the one or more input devices, input representing revocation of the sender's access to the at least a portion of the suggested collection of media items; and in response to receiving the input representing revocation of the sender's access, transmitting data that causes termination of the access to the at least a portion of the suggested collection of media items that was provided in the message to the sender."
On the other hand, Kaplan does teach "subsequent to transmitting the message to the sender as part of the message conversation that provides access to the at least a 
Kaplan discloses wherein a user can share media items with other users via email or text message [See ¶-67]. The user may later delete a media item from the shared channel (input representing revocation…etc) [See ¶-107]. In response to the deletion, a server is notified that the recipients (sender) are no longer permitted to access the deleted media item (transmitting data that causes termination) [See ¶-108].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb’s shared album interface, and Probasco’s control placement to incorporate the teachings of Kaplan's access termination.
Motivation to do so would be to allow the original sender to maintain control of the media items' visibility and access, as taught by Kaplan [See ¶-111].
Claims 29-31, 50-52, and 69-71 are rejected under 35 U.S.C. 103 as being unpatentable over Lieb et al (US 20170093780 A1 thereafter “Lieb”), in view of Probasco et al (US 20170063753 A1 thereafter “Probasco”), in view of Suchland et al (US 9338242 B1 thereafter "Suchland").
As to claim 29, Lieb, and Probasco do not disclose "subsequent to transmitting the message to the recipient as part of the message conversation that provides access 
On the other hand, Suchland does teach "subsequent to transmitting the message to the sender as part of the message conversation that provides access to the at least a portion of the suggested collection of media items: receiving, via the one or more input devices, a fifth input; and in response to receiving the fifth input, displaying, on the display, a prompt to share the suggested collection with a suggested recipient different than the sender."
Suchland discloses an interface wherein a user can select a share button 906 (fifth input), as shown in Figs 9A-B, in order to view a prompt for sharing an image (suggested collection) with users [See Col 16, Ln 16-32]. The prompt displays a plurality of users that have been identified or suggested (both suggested) by the share system as recipients to share with [See Col 16, Ln 29-32]. A skilled artisan would understand that the share button 906 may be selected after the sharing of the content as taught by Lieb in claim 1.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb’s shared album interface, and Probasco’s control placement to incorporate the teachings of Suchland's image sharing button, and recipient suggestions.
Motivation to do so would be to overcome the drawbacks of the prior art which placed a burden on the user to choose contacts as share recipients, as taught by 
As to claim 30, Lieb, Probasco, and Suchland disclose the electronic device of claim 29, wherein the suggested recipient is suggested based on one or more of: an identified face associated with the suggested recipient being identified in at least a portion of the media items of the suggested collection; and [Suchland, the prompt interface 900B shown in fig 9B includes images of potential recipients 920 [See Col 16, Ln 29-32]. The recommended recipients may be based on identifying the users within the image to be shared [See Col 16, Ln 11-25]]
an event known to have been attended by the suggested recipient, wherein suggested collection is associated with the event known to have been attended by the suggested recipient [Suchland, the share system can suggest to share particular wedding images (suggested collection) with a friend who is known to have been at the same wedding (event) [See Col 20, Ln 36-49]. The event attendance can be based on having photos with the same geolocation, time stamp, and being recognized (via facial recogn.) appear in photos of the event [See Col 20, Ln 36-49]].  
As to claim 31, Lieb, Probasco, and Suchland disclose the electronic device of claim 29, the one or more programs further including instructions for, while displaying an interface associated with the prompt to share the suggested collection with the suggested recipient: [Suchland, a prompt displays a plurality of users that have been identified or suggested (both suggested) by the share system as recipients to share with [See Col 16, Ln 29-32]]

As to claim 50, Lieb, and Probasco do not disclose "subsequent to transmitting the message to the sender as part of the message conversation that provides access to the at least a portion of the suggested collection of media items: receiving, via the one or more input devices, a fifth input; and in response to receiving the fifth input, displaying, on the display, a prompt to share the suggested collection with a suggested recipient different than the sender."
On the other hand, Suchland does teach " ubsequent to transmitting the message to the sender as part of the message conversation that provides access to the at least a portion of the suggested collection of media items: receiving, via the one or more input devices, a fifth input; and in response to receiving the fifth input, displaying, on the display, a prompt to share the suggested collection with a suggested recipient different than the sender."
Suchland discloses an interface wherein a user can select a share button 906 (fifth input), as shown in Figs 9A-B, in order to view a prompt for sharing an image (suggested collection) with users [See Col 16, Ln 16-32]. The prompt displays a plurality of users that have been identified or suggested (both suggested) by the share system as recipients to share with [See Col 16, Ln 29-32]. A skilled artisan would understand 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb’s shared album interface, and Probasco’s control placement to incorporate the teachings of Suchland's image sharing button, and recipient suggestions.
Motivation to do so would be to overcome the drawbacks of the prior art which placed a burden on the user to choose contacts as share recipients, as taught by Suchland [See Col 1, Ln 6-12]. Additional motivation would be to make it easier to select share recipients, as taught by Suchland [See Col 2, Ln 23-33].
As to claim 51, Lieb, Probasco, and Suchland disclose the non-transitory computer-readable storage medium of claim 50, wherein the suggested recipient is suggested based on one or more of: an identified face associated with the suggested recipient being identified in at least a portion of the media items of the suggested collection; and [Suchland, the prompt interface 900B shown in fig 9B includes images of potential recipients 920 [See Col 16, Ln 29-32]. The recommended recipients may be based on identifying the users within the image to be shared [See Col 16, Ln 11-25]]
an event known to have been attended by the suggested recipient, wherein suggested collection is associated with the event known to have been attended by the suggested recipient [Suchland, the share system can suggest to share particular wedding images (suggested collection) with a friend who is known to have been at the same wedding (event) [See Col 20, Ln 36-49]. The event attendance can be based on 
As to claim 52, Lieb, Probasco, and Suchland disclose the non-transitory computer-readable storage medium of claim 50, wherein the one or more programs further include instructions for: while displaying an interface associated with the prompt to share the suggested collection with the suggested recipient: [Suchland, a prompt displays a plurality of users that have been identified or suggested (both suggested) by the share system as recipients to share with [See Col 16, Ln 29-32]]
displaying, on the display, an indication of the suggested recipient that includes a depiction of an identified face associated with the suggested recipient [Suchland, the prompt interface 900B shown in fig 9B includes images of potential recipients 920 [See Col 16, Ln 29-32]. The recommended recipients may be based on identifying the users within the image to be shared [See Col 16, Ln 11-25]].
As to claim 69, Lieb, and Probasco do not disclose "subsequent to transmitting the message to the recipient as part of the message conversation that provides access to the at least a portion of the suggested collection of media items: receiving, via the one or more input devices, a fifth input; and in response to receiving the fifth input, displaying, on the display, a prompt to share the suggested collection with a suggested recipient different than the sender."
On the other hand, Suchland does teach "subsequent to transmitting the message to the sender as part of the message conversation that provides access to the at least a portion of the suggested collection of media items: receiving, via the one or more input devices, a fifth input; and in response to receiving the fifth input, displaying, 
Suchland discloses an interface wherein a user can select a share button 906 (fifth input), as shown in Figs 9A-B, in order to view a prompt for sharing an image (suggested collection) with users [See Col 16, Ln 16-32]. The prompt displays a plurality of users that have been identified or suggested (both suggested) by the share system as recipients to share with [See Col 16, Ln 29-32]. A skilled artisan would understand that the share button 906 may be selected after the sharing of the content as taught by Lieb in claim 1.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb’s shared album interface, and Probasco’s control placement to incorporate the teachings of Suchland's image sharing button, and recipient suggestions.
Motivation to do so would be to overcome the drawbacks of the prior art which placed a burden on the user to choose contacts as share recipients, as taught by Suchland [See Col 1, Ln 6-12]. Additional motivation would be to make it easier to select share recipients, as taught by Suchland [See Col 2, Ln 23-33].
As to claim 70, Lieb, Probasco, and Suchland disclose the computer-implemented method of claim 69, wherein the suggested recipient is suggested based on one or more of: an identified face associated with the suggested recipient being identified in at least a portion of the media items of the suggested collection; and [Suchland, the prompt interface 900B shown in fig 9B includes images of potential 
an event known to have been attended by the suggested recipient, wherein suggested collection is associated with the event known to have been attended by the suggested recipient [Suchland, the share system can suggest to share particular wedding images (suggested collection) with a friend who is known to have been at the same wedding (event) [See Col 20, Ln 36-49]. The event attendance can be based on having photos with the same geolocation, time stamp, and being recognized (via facial recogn.) appear in photos of the event [See Col 20, Ln 36-49]].  
As to claim 71, Lieb, Probasco, and Suchland disclose the computer-implemented method of claim 69, wherein the computer-implemented method further includes, while displaying an interface associated with the prompt to share the suggested collection with the suggested recipient: [Suchland, a prompt displays a plurality of users that have been identified or suggested (both suggested) by the share system as recipients to share with [See Col 16, Ln 29-32]]
displaying, on the display, an indication of the suggested recipient that includes a depiction of an identified face associated with the suggested recipient [Suchland, the prompt interface 900B shown in fig 9B includes images of potential recipients 920 [See Col 16, Ln 29-32]. The recommended recipients may be based on identifying the users within the image to be shared [See Col 16, Ln 11-25]].
Claims 32, 53, and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Lieb et al (US 20170093780 A1 thereafter “Lieb”), in view of Probasco et al (US 20170063753 A1 thereafter “Probasco”), in view of Suchland et al (US 9338242 B1 thereafter "Suchland"), in view of Kang (US 20160044269 A1).
As to claim 32, Lieb, Probasco, and Suchland disclose the electronic device of claim 31, … wherein the identified face associated with the suggested recipient is depicted in at least a portion of the media items of the suggested collection, the one or more programs further including instructions for: [Suchland, the prompt interface 900B shown in fig 9B includes images of potential recipients 920 [See Col 16, Ln 29-32]. The recommended recipients may be based on identifying the users within the image to be shared [See Col 16, Ln 11-25]]
while displaying the indication of the suggested recipient that includes the depiction of the identified face associated with the suggested recipient, receiving, via the one or more input devices, a sixth input representing selection of the suggested recipient; … [Suchland, The user may select the displayed contact photo of the share recipient [See Col 19, Ln 52-58]]
transmitting, using the item of contact information, a message to the suggested recipient and providing access to at least a portion of the suggested collection of media items in response to selection of an affordance included in an interface associated with the prompt [Suchland, After the user selection of the contact photo(s), and selection of a "Send" button 940 (an affordance) shown in fig 9B, the system transmits a message via the user selected method (e.g. text message or email) to share the selected image [See Col 19, Ln 52-67]. The "Send" button 940 (an affordance) is shown in fig 9B as being part of the prompt interface 900B].

On the other hand, Kang does teach “…in response to receiving the sixth input, displaying, on the display, a prompt to match the suggested recipient with contact information; displaying, on the display, a prompt to match the suggested recipient with contact information associated with the electronic device; receiving, via the one or more input devices, a seventh input representing selection of an item of contact information from the contact information associated with the electronic device; and in response to receiving the seventh input, associating the suggested recipient with the item of contact information; and subsequent to associating the suggested recipient with the item of contact information".
Kang discloses a system that will recognize faces in an image and match them to a contact [See ¶-49]. In some cases, the face may not match face images stored in the contact DB, or it may be uncertain about the matching [See ¶-49-50]. In such a case, the system will assign a suggested person (e.g. “Allen?”) [See ¶-50]. This signals to the 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb’s shared album interface, Probasco’s control placement, and Suchland's image sharing button, and recipient suggestions to incorporate the teachings of Kang’s image tag correction.
Motivation to do so would be in order to tag the correct user in an image, as taught by Kang, and to subsequently share the image with correct users, as taught by Kang [See ¶-51].
 However, Kang does not explicitly teach “wherein the suggested recipient is not associated with contact information associated with the electronic device…”.
A skilled artisan would understand that a similar person may not be recognized if no faces in the contact DB are similar, and thus not associate the image with a contact. Alternatively, prior to the effective filing date, it would have been an obvious matter of design choice to a person of ordinary skill in the art to include tag the face as an unknown person with a “?” character, rather than providing a similar user because 
Therefore, it would have been prima facie obvious to modify Kang to obtain the invention as specified in claim 32 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kang.
As to claim 53, Lieb, Probasco, and Suchland disclose the non-transitory computer-readable storage medium of claim 52, … wherein the identified face associated with the suggested recipient is depicted in at least a portion of the media items of the suggested collection, wherein the one or more programs further include instructions for: [Suchland, the prompt interface 900B shown in fig 9B includes images of potential recipients 920 [See Col 16, Ln 29-32]. The recommended recipients may be based on identifying the users within the image to be shared [See Col 16, Ln 11-25]]
while displaying the indication of the suggested recipient that includes the depiction of the identified face associated with the suggested recipient, receiving, via the one or more input devices, a sixth input representing selection of the suggested recipient; …[Suchland, The user may select the displayed contact photo of the share recipient [See Col 19, Ln 52-58]]

However, Lieb, Probasco, and Suchland do not teach "wherein the suggested recipient is not associated with contact information associated with the electronic device, and … in response to receiving the sixth input, displaying, on the display, a prompt to match the suggested recipient with contact information; displaying, on the display, a prompt to match the suggested recipient with contact information associated with the electronic device; receiving, via the one or more input devices, a seventh input representing selection of an item of contact information from the contact information associated with the electronic device; and in response to receiving the seventh input, associating the suggested recipient with the item of contact information; and subsequent to associating the suggested recipient with the item of contact information".
On the other hand, Kang does teach “…in response to receiving the sixth input, displaying, on the display, a prompt to match the suggested recipient with contact information; displaying, on the display, a prompt to match the suggested recipient with contact information associated with the electronic device; receiving, via the one or more input devices, a seventh input representing selection of an item of contact information 
Kang discloses a system that will recognize faces in an image and match them to a contact [See ¶-49]. In some cases, the face may not match face images stored in the contact DB, or it may be uncertain about the matching [See ¶-49-50]. In such a case, the system will assign a suggested person (e.g. “Allen?”) [See ¶-50]. This signals to the user that the suggested person may not have the correct contact assigned to the face. The user may then provide an input (sixth input) to the “Allen?” tag in order to provide a correction [See ¶-50]. The user may then select (seventh input) the correct contact information (e.g. Michael, or Allen) from the contact DB [See ¶-50]. A skilled artisan would understand that some prompt for input must be displayed to the user in order to correct the tag. The tag information is then corrected to the user selected contact (e.g. Michael) [See ¶-50]. Following the contact correction, the image may be sent to the tagged users [See ¶-51]. Finally, the contacts DB may be stored in the memory of an electronic device (the device) [See ¶-56].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb’s shared album interface, Probasco’s control placement, and Suchland's image sharing button, and recipient suggestions to incorporate the teachings of Kang’s image tag correction.

 However, Kang does not explicitly teach “wherein the suggested recipient is not associated with contact information associated with the electronic device…”.
A skilled artisan would understand that a similar person may not be recognized if no faces in the contact DB are similar, and thus not associate the image with a contact. Alternatively, prior to the effective filing date, it would have been an obvious matter of design choice to a person of ordinary skill in the art to include tag the face as an unknown person with a “?” character, rather than providing a similar user because Applicant has not disclosed that marking a face as unknown provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Kang’s image tag correction, and applicant’s invention, to perform equally well with either the similar contact taught by Kang or the claimed none contact assignment because both assignments would perform the same function of indicating to the user that user correction is needed.
Therefore, it would have been prima facie obvious to modify Kang to obtain the invention as specified in claim 32 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kang.
As to claim 72, Lieb, Probasco, and Suchland disclose the computer-implemented method of claim 71, … wherein the identified face associated with the suggested recipient is depicted in at least a portion of the media items of the suggested 
while displaying the indication of the suggested recipient that includes the depiction of the identified face associated with the suggested recipient, receiving, via the one or more input devices, a sixth input representing selection of the suggested recipient; … [Suchland, The user may select the displayed contact photo of the share recipient [See Col 19, Ln 52-58]]
transmitting, using the item of contact information, a message to the suggested recipient and providing access to at least a portion of the suggested collection of media items in response to selection of an affordance included in an interface associated with the prompt [Suchland, After the user selection of the contact photo(s), and selection of a "Send" button 940 (an affordance) shown in fig 9B, the system transmits a message via the user selected method (e.g. text message or email) to share the selected image [See Col 19, Ln 52-67]. The "Send" button 940 (an affordance) is shown in fig 9B as being part of the prompt interface 900B].
However, Lieb, Probasco, and Suchland do not teach "wherein the suggested recipient is not associated with contact information associated with the electronic device, and… in response to receiving the sixth input, displaying, on the display, a prompt to match the suggested recipient with contact information; displaying, on the display, a prompt to match the suggested recipient with contact information associated with the electronic device; receiving, via the one or more input devices, a seventh input 
On the other hand, Kang does teach “…in response to receiving the sixth input, displaying, on the display, a prompt to match the suggested recipient with contact information; displaying, on the display, a prompt to match the suggested recipient with contact information associated with the electronic device; receiving, via the one or more input devices, a seventh input representing selection of an item of contact information from the contact information associated with the electronic device; and in response to receiving the seventh input, associating the suggested recipient with the item of contact information; and subsequent to associating the suggested recipient with the item of contact information".
Kang discloses a system that will recognize faces in an image and match them to a contact [See ¶-49]. In some cases, the face may not match face images stored in the contact DB, or it may be uncertain about the matching [See ¶-49-50]. In such a case, the system will assign a suggested person (e.g. “Allen?”) [See ¶-50]. This signals to the user that the suggested person may not have the correct contact assigned to the face. The user may then provide an input (sixth input) to the “Allen?” tag in order to provide a correction [See ¶-50]. The user may then select (seventh input) the correct contact information (e.g. Michael, or Allen) from the contact DB [See ¶-50]. A skilled artisan would understand that some prompt for input must be displayed to the user in order to correct the tag. The tag information is then corrected to the user selected contact (e.g. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lieb’s shared album interface, Probasco’s control placement, and Suchland's image sharing button, and recipient suggestions to incorporate the teachings of Kang’s image tag correction.
Motivation to do so would be in order to tag the correct user in an image, as taught by Kang, and to subsequently share the image with correct users, as taught by Kang [See ¶-51].
 However, Kang does not explicitly teach “wherein the suggested recipient is not associated with contact information associated with the electronic device…”.
A skilled artisan would understand that a similar person may not be recognized if no faces in the contact DB are similar, and thus not associate the image with a contact. Alternatively, prior to the effective filing date, it would have been an obvious matter of design choice to a person of ordinary skill in the art to include tag the face as an unknown person with a “?” character, rather than providing a similar user because Applicant has not disclosed that marking a face as unknown provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Kang’s image tag correction, and applicant’s invention, to perform equally well with either the similar contact taught by Kang or the claimed none contact assignment because both assignments would perform the same function of indicating to the user that user correction is needed.


	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  Applicant is required to consider these references fully when responding to this action.  The documents cited therein teach:
US 20170041549 A1 – Discloses an interface that determines similar images (“in accordance with a determination that a suggested collection of media items is relevant”) and presents an indicator 300 (affordance) if similar images are found [See ¶-124, 127-128]. Otherwise the indicator is not shown [See ¶-128]. The indicator may be selected to display the similar images 310 (suggested collection of media items) [See ¶-130-131].
Which relates to the claimed invention.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ROBERTO BORJA/           Primary Examiner, Art Unit 2173